BRYAN CAVE LEIGHTON PAISNER LLP
3161MICHELSON DR|VE, SU|TE 1500
lRV|NE, CA 92612-4414 _

\]O’\

00

10
11
12
13
14
15
16
17
18
19
20
21
22
23

24'

25
26
27
28

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 1 of 56

Allison C. Eckstrom, California Bar No. 217255
allison.eckstrom@bclplaw.com

Christopher J. Archibald, California Bar No. 253075
christopher.archibald@bclplaw.com

Michael E. Olsen, California Bar No. 307358
michael.olsen@bclplaw.corn

BRYAN CAVE LEIGHTON PAISNER LLP
3161 Michelson Drive, Suite 1500

Irvine, California 92612-4414

Telephone: (949) 223-7000

Facsimile: (949) 223-7100

Attorneys for Defendant
WALGREEN CO.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

ALFRED MORALES, individually and on Case No.
behalf of all those similarly situated,
(San Francisco County Superior Court

Plaintiff, Case No. CGC-18-570597)
v. NOTICE OF REMOVAL OF CIVIL
ACTION BY DEFENDANT WALGREEN
WALGREEN CO., an Illinois corporation; CO.

and DOES l-50, inclusive,
[CLASS ACTION FAIRNESS ACT
Defendants. JURISDICTION]

[28 U.S.C. §§ 1332, 1441, 1446,AN1) 1453]

[Filed concurrently with Declarations of
Arnelia Legutki and Alicia Musgrove,' Cz`vz'l
Cover Sheet,' Certification of Interestea'
Entities,' and Corporate Disclosure Statement]

 

 

 

 

USA01\12399115

NOTICE OF REMOVAL

 

 

BRYAN CAVE LE|GHTON PA|SNER LLP
3161MICHELSON DR|VE, SU|TE 1500
lRV|NE, CA 92612-4414

.;>.L»N

\OOO\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 2 of 56

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA AND TO PLAINTIFF ALFRED
MORALES AND HIS ATTORNEYS OF RECORD:

PLEASE TAKE NOTICE that Defendant Walgreen Co. (“Defendant”) hereby removes
the above-entitled action from the Superior Court of the State of California for the County of San
Francisco to the United States District Court for the Northern District of California under the Class
Action Fairness Act (“CAFA”), pursuant to 28 U.S.C. §§ l332(d), 1441, 1446 and 1453, on the
grounds that: (l) Plaintiff Alfred Morales (“Plaintiff”) is a “citizen of a State different from”
Defendant; (2) “the matter in controversy exceeds the sum or value of $5,000,000, exclusive of
interest and costs;” and (3) “the number of members of all proposed plaintiff classes in the
aggregate is” more than 100.

PROCEDURAL BACKGROUND

l. On October 16, 2018, Plaintiff commenced a class-action lawsuit against
Defendant in the Superior Court of the State of California for the County of San Francisco,
entitled “Alfred Marales, individually and on behalf all others similarly situated, Plaintijjf vs.
Walgreen Co, an lllinois corporation,' and Does 1-50, inclusive, Defendant,” Case No. CGC-18-
570597.

2. On December 7, 2018, Plaintiff sent the following documents to counsel for
Defendant, Allison C. Eckstrom, by email: (a) Summons; (b) Complaint; (c) Notice of Case
Management Conference; (d) Civil Case Cover Sheet; (e) ADR Program lnforrnation Packet; (f)
Stipulation to Alternative Dispute Resolution (ADR); and (g) Notice and Acknowledgment of
Receipt - Civil, true and correct copies of Which are attached hereto as “Exhibit A.”

3. On December 13, 2018, Ms. Eckstrom signed the Notice of Acknowledgment of
Receipt - Civil, a true and correct copy of Which is attached hereto as “Exhibit B.”

4. On January 4, 2019, Defendant filed its Answer to Plaintiff’s Complaint, a true and
correct copy of Which is attached hereto as “Exhibit C.”

5. Exhibits A through C to this Notice of Removal constitute all pleadings, process

and orders served in this action at the time of removal.

usA01\12399115 l
` ' NOTlCE OF REMOVAL

 

 

\OOQ\]O\Ul-ldb~>[\.)»-‘

»_\»_\»-`»-»-‘
.ldL»Jl\)’-‘O

|RVINE, CA 92612-4414

»_-l
Lll

BRYAN CAVE LE|GHTON PAISNER LLP
3161MICHELSON DR|VE, SU|TE 1500

t\.>l\>l\>l\.>l\>l\>l\>t\.>t\.>»-*»-*»-*»-l
oo\lO\Ln-l>~wt\.>»-*O\Ooo\lo\

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 3 of 56

6. Plaintiff’s Complaint defines the putative class as “All individuals employed by
Walgreens as a Store Manager, or the functional equivalent however titled, in California at any
time during the period from four years prior to the filing of this action until the date of
certification.” (Complaint, 11 9.)

7. Plaintiff alleges the following causes of action against Defendant on behalf of
himself and the proposed putative class: (1) Violations of California Business and Professions
Code Section 17200 et seq. (“UCL”); (2) Failure to Pay Overtime; (3) Failure to Pay Premiums for
Missed Rest Breaks; (4) Knowing and Intentional Failui‘e to Comply with ltemized Employee

Wage Statement Provisions; and (5) Waiting Time Penalties.

REMOVAL IS TIMELY

8. A case may be removed at any time, provided that neither of the two 30-day
periods under 28 U.S.C. § 1446(b)(1) and (b)(3) has been triggered Roth v. CHA Hollywaod
Med. Ctr., L.P., 720 F.3d1121, 1126 (9th Cir. 2013).

9. 28 U.S.C. § 1446(b)(1) provides that, “[t]he notice of removal of a civil action or
proceeding shall be filed within 30 days after the receipt by the defendant, through service or
otherwise, of a copy of the initial pleading setting forth the claim for relief upon which such action
or proceeding is based . . . .”

10. “[N]otice of removability under § 1446(b)(1) is determined through examination of
the four corners of the applicable pleadings[.]” Harris v. Bankers Life & Cas. Co., 425 F.3d 689,
694 (9th Cir. 2005). The Complaint does not “reveal on its face the facts necessary for federal
court jurisdiction.” Rea v. Michaels Stores, Inc., 742 F.3d 1234, 1238 (9th Cir. 2014) (quoting
Harris, 425 F.3d at 691-92). Specifically, it does not reveal on its face that the amount in
controversy exceeds $75,000 for traditional diversity purposes, nor that the amount in controversy
exceeds $5,000,000 for CAFA removal purposes.

11. Plaintiff also never served Defendant with an “other paper” sufficient to trigger the
second 30-day clock. 28 U.S.C. § 1446(b)(3).

12. Therefore, because neither of the two 30-day periods under 28 U.S.C. § 1446(b)(1)

usA01\12399115 2
NOTlCE OF REMOVAL

 

 

BRYAN CAVE LE|GHTON PA|SNER LLP
31S1M|CHELSON DR|VE, SU|TE 1500
lRV|NE, CA 92612-4414

U1-l>~b~)[\.)

\OCO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 4 of 56

and (b)(3) has been triggered, removal is timely.

13. Nonetheless, Defendant also removed this action within 30 days of being served, so
removal is timely. “[D]efendant’s time to remove is triggered by simultaneous service of the
summons and complaint but not by mere receipt of the complaint unattended by any formal
service.” Murphy Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999).
Defendant was not formally served until it executed the acknowledgement of receipt on December
13, 2018, and had until January 14, 2019 to remove. Harper v. Little Caesar Enterprises, ]nc.,
No. SACV 18-01564-JLS-JDE, 2018 WL 5984841, at *2 (C.D. Cal. Nov. 14, 2018) (holding that
the date of execution of the notice and acknowledgment of receipt triggers the 30-day removal
period); Langston v. 20/20 Companies, Inc., No. EDCV 14-1360 JGB (SPx), 2014 WL 533'5734,
at *3 (C.D. Cal. Oct. 17, 2014) (same); Snow v. AT&T Corp., No. C 05-00599 JF, 2005 WL
1798399, at *2 (N.D. Cal. July 27, 2005) (same). l

JURISDICTION
PLAINTIFF’S COMPLAINT IS SUBJECT TO REMOVAL UNDER CAFA
14. The Court has original jurisdiction over this action pursuant to CAFA. As such,
this action may be removed to this Court by Defendant pursuant to 28 U.S.C. §§ 1332(d), 1441,
1446 and 1453. l
15. Under CAFA, the federal district court has jurisdiction if:
a) There are at least 100 class members in all proposed plaintiff classes; and
b) The combined claims of all class members exceed $5 million exclusive of
interest and costs; and
c) Any class member (named or not) is a citizen of a different state than any
defendant 28 U.S.C. §§ 1332(d)(2), 1332(d)(5)(B) and 1453(a).

A. The Diversitv Of Citizenship Requirement ls Satisfied

 

16. Plaintiff is A Citizen of California. A person is a “citizen” of the state in which
he is domiciled. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). A

person’s domicile is the place he resides with the intention to remain or to which he intends to

USA01\12399I 15 3
NOTICE OF REMOVAL

 

 

BRYAN CAVE LE|GHTON PAlSNER LLAP
3161M|CHELSON DR|VE, $UITE 1500
lRV|NE, CA 92612-4414

.h.

\OO¢\]O\U\

10
11

12

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 5 of 56

return. Kanter v. Warner-Larnbert C0., 265 F.3d 853, 857 (9th Cir. 2001). Plaintiff alleges that,
“[d]uring the Class Period, he was employed by Walgreens as a Store Manager in the State of
California and in this judicial district.” (Complaint, 11 4.) Defendant’s records reflect that Plaintiff
has been employed by Walgreens in the State of California since May 15, 1997 and has held the
position of Store Manager since October 1, 2004. (Declaration of Alicia Musgrove (“Musgi'ove
Decl.”), 11 2.) Plaintiff has worked for Defendant at locations in San Francisco, California during
his entire employment (Musgrove Decl., 11 3.) According to Defendant’s records, Plaintiff
currently resides, and at the time this action Was commenced, resided, in South San Francisco,
California. (Musgrove Decl., 11 4.) Therefore, Plaintiff resided in California at the time the action
was commenced and intended to remain there. As such, Plaintiff is and, at all times since the
commencement of this action has been, a resident and citizen of California.

17. Defendant is a Citizen of Illinois. At the time of the filing of this action,
Defendant Was, and still is, a corporation incorporated under the laws of the State of lllinois With
its principal place of business in Illinois. (Declaration of Ainelia Legutki (“Legutki Decl.”), 11 2.)

18. Pursuant to 28 U.S.C. § 1332(c), a corporation shall be deemed to be a citizen of
any state by which it has been incorporated and of the state Where it has its principal place of
business. The Supreme Court has established the proper test for determining a corporation’s
principal place of business for purposes of diversity jurisdiction Hertz Corp. v. Friend, 559 U.S.
77 (2010). The Court held that the “‘principal place of business’ [as set forth in section 1332(0)]
is best read as referring to the place where a corporation’s officers direct, control, and coordinate
the corporation’s activities.” Id. at 92-93. The Court further clarified that the principal place of
business was the place where the corporation “maintains its headquarters - provided that the
headquarters is the actual center of direction, control and coordination.” Id. at 93; see also
Montrose Chemical v. American Motorists Ins. C0., 117 F.3d 1128, 1134 (9th Cir. 1997) (holding
that a corporation’s principal place of business is the state in which it performs a substantial
predominance of its corporate operations and, when no state contains a substantial predominance
of the corporation’s business activities, then the corporation’s principal place of business is the
state in which the corporation performs its executive and administrative functions).

usA01\12399115 4
NOTICE OF REMOVAL

 

 

BR¥AN CAVE LE|GHTON PA|SNER LLP
3161 M|CHELSON DR|VE, SUITE 1500
lRV|NE, CA 92612-4414

.L

\OOQ\]O\M

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 6 of 56

19. Defendant’s corporate headquarters are located in Deerfield, lllinois where its
officers direct, control and coordinate Defendant’s activities (Legutki Decl., 1[ 3.) Defendant’s
operations are managed from this location, including, but not limited to, those operations relating
to administering company-wide policies and procedures, legal affairs, and general business
operations. (Ia'.) Thus, Defendant is a citizen of the State of lllinois.

20. The Citizenship of “Doe Defendants” Must Be Disregarded. The citizenship of
fictitiously-named “Doe” defendants is to be disregarded for the purposes of removal. 28 U.S.C. §
1441(a).

21. The minimal diversity requirement of 28 U.S.C. § 1332(d) is met in this action
because the citizenship of at least one putative class member is diverse from the citizenship of at
least one defendant 28 U.S.C. § 1332(d)(2)(A). Plaintiff, a putative class member, is a citizen of
California. (Musgrove Decl., 1[1[ 2-4; Complaint, 1[ 4.) Defendant is a citizen of lllinois. (Legutki
Decl., 1[ 2.) The citizenship of “Doe” defendants is disregarded for purposes of removal. 28
U.S.C. § 1441 (b)(l). Therefore, the requisite minimal diversity exists between the paities.

B. There Are At Least 100 Class Members in the Proposed Class

22. Plaintiff purports to bring this action on behalf of “All individuals employed by
Walgreens as a Store Manager, or the functional equivalent however titled, in California at any
time during the period from four years prior to the filing of this action until the date of
certification.” (Complaint, 1[ 9.)

23. Defendant denies Plaintiff’s claims and makes no admission by way of this
removal.

24. Based on the putative class, as defined in the Complaint, more than 785 individuals
fall within the putative class. (Musgrove Decl., 1[ 5.)

C. The Requisite $5 Million Amount In Controversv ls Satisfiedl

25. Based on the allegations in the Complaint, and the very conservative assumptions

 

l In alleging the amount in controversy for purposes of CAFA removal, Defendant does not concede in any way that
the allegations in the Complaint are accurate, or that Plaintiff-is entitled to any of the monetary relief requested in the
Complaint. Nor does Defendant concede that any or all of the putative class members are entitled to any i‘ecoveiy in
this case, or are appropriately included in the putative class.

UsA01\12399115 5
NOTlCE OF REMOVAL

 

 

BRYAN CAVE LE|GHTON PA|SNER LLP
3161 MlCHELSON DR|VE, SU|TE 1500
lRV|NE, CA 92612-4414

.p.

\OOO\]O\UI

10
11
12
13
14

15

16
17
18
19
20
21
22

23`

24
25
26
27
28

 

 

Case 4:19-ev-00085-YGR Doeum,ent 1 Filed 01/07/19 Page 7 of 56

below, the alleged amount in controversy easily exceeds, in the aggregate, $5 million
a. Unpaid OVertime Wages

26. Labor Code § 1194, subdivision (a) provides: “Notwithstanding any agreement to
work for a lesser wage, an employee receiving less than the legal minimum wage or the legal
overtime compensation applicable to the employee is entitled to recover in a civil action the
unpaid balance of the full amount of this minimum wage or overtime compensation . . . .”

27. Plaintiff alleges that Walgreens misclassif`ied him and members of the putative
class as exempt from the California overtime laws. (See generally Complaint.) Plaintiff contends
that he and the putative class spent the majority of their workdays engaging in non-exempt, non-
managerial tasks and that, therefore, they were entitled to receive overtime compensation for all
hours worked in excess of eight (8) in a day and/or forty (40) hours in a workweek. (Id.)

28. Plaintiff further alleges that he and the Store Managers who he purports to
represent “customarily and regularly work at least eight hours on each workday” and that “Store
Managers are required to work overtime hours every month” without overtime premium pay.
(Complaint, 1111 19, 20.) Plaintiff"s PAGA letter alleges that Plaintiff and the putative class
members “routinely work more than 40 hours per week or 8 hours per day without receiving a
premium for overtime work.” (Ex. A, page 1.)

29. l Plaintiff alleges that the failure to pay overtime wages constitutes unfair
competition within the meaning of Business and Professions Code Section 17200. (Complaint, 11
25.) The statute of limitations for such a claim is four (4) years. Cal. Bus. & Prof. Code § 17208.
Accordingly, the measure of potential damages for the overtime claim is based on a four-year
limitations period.

30. Defendant denies that it misclassif`ied Plaintiff or any member of the putative class
as exempt from the overtime laws and further denies that any overtime wages are due and owing
to Plaintiff and the putative class members. However, because Plaintiff has alleged that he and the
putative class members “customarily and regularly work at least eight hours on each Workday . . .
[and]_ are required to work overtime hours every month,” the court should apply to the amount in
controversy requirement a conservative assumption of one hour of unpaid overtime Wages for each

usA01\12399115 6 '
NOTICE OF REMOVAL

 

 

BRYAN CAVE LE|GHTON PA\SNER LLP
3161 M|CHELSON DR|VE, SU|TE 1500
lRV|NE, CA 92612-4414

\OOQ\IO'\Ul-l>~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 8 of 56

putative class member during each workweek. See, e.g., Soto v. GreifPackaging, LLC, 2018 WL
1224425, *3 (C.D. Cal. Mar. 8, 2018) (finding it reasonable to assume one hour of unpaid wages
per employee per workweek where plaintiff alleged that defendant failed to pay him and the class
members for all hours worked on a “consistent and regular basis”); Reyes v. Carehouse
Healthcare Center, LLC, 2017 WL 2869499, *4 (C.D. Cal. July 5, 2017) (defendant’s estimate of
one hour of unpaid overtime wages per workweek Was reasonable where plaintiff alleged that
defendants engaged in a “regular practice of willfully, unfairly and unlawfully” depriving plaintiff
and the class members of compensation).

31. Here, assuming one (1) hour of unpaid overtime wages per week for each putative
class member, the total amount of unpaid'wages Would exceed $6,521,350 (i.e., $50 [1.5 times the
average hourly wage rate applicable during class period] x 130,427 [number of weeks worked by
putative class members during the class period]). (Musgrove Decl., 1111 6-7.)

b. Unpaid Rest Period Premiums

32. Plaintiff also alleges that Defendant “willfully, intentionally, and knowingly did not
provide Plaintiff and other Store Manager the required number of breaks, including, without
limitation, a 10-minute rest break for each and every four hours worked” (Complaint, 1111 21, 28,
and 36.) He claims that, “because Walgreens misclassified Mr. Morales and other Store Managers
in California as exempt, Walgreens does not provide them with the required number of rest breaks,
including, without limitation, a 10-minute rest break for each and every 4 hours worked. . .” (Ex.
A, pages 1-2.) In other words, Plaintiff claims that he and the putative class members were never
authorized and permitted to take rest breaks because, as exempt employees, Defendant did not
believe that they were entitled to such rest breaks.

33. Under California law, employees who are denied the opportunity to take proper rest
periods are entitled to one hour of premium pay for each day that a rest period is not authorized or
permitted. See Marlo v. United Parcel Service, Inc., 2009 WL 1258491, *7 (C.D. Cal. 2009). As
a matter of law, rest period claims are properly considered in determining the amount in
controversy. See, e.g., Muniz v. Pi'lot Travel Ctr. LLC, 2007 WL 1302504, *4 (E.D. Cal. 2007);
Helm v. Alderwoods Group, lnc., 2008 WL 2002511, *8 (N.D. Cal. 2008).

USA01\12399115 7
NOTlCE OF REMOVAL

 

 

BRYAN CAVE LE|GHTON PAISNER LLP
3161 M|CHELSON DR|VE, SU|TE 1500
lRV|NE, CA 92612-4414

U*l-Idb~>[\)

\GOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 9 of 56

34. Plaintiff also alleges that the failure to provide rest periods constitutes unfair
competition within the meaning of Business and Professions Code Section 17200. (Complaint, 11
28.) The statute of limitations for such a claim is four (4) years. Cal. Bus. & Prof. Code § 17208.
Accordingly, the measure of alleged potential damages for the rest break claim is based on a four-
year limitations period.

35. Where, as here, a plaintiff alleges that, due to the misclassification of employees as
exempt, the defendant did not provide the plaintiff with the required number of rest breaks, it is
reasonable to assign a 100 % violation rate for purposes of calculating the amount in controversy. l

36. However, although Defendant would be well within its right to apply a 100%
violation rate, for removal purposes, Defendant assumes a violation rate of one violation per
putative class member per workweek. This is more than reasonable, as numerous courts have held
that an estimate of one violation per workweek is proper when a plaintiff alleges that the violation
occurs regularly, consistently, or systematically. See Campbell v. Vitran Exp., lnc., 471 Fed.
Appx. 646, 649 (9th Cir. 2012) (f`inding an assumption that “each claimant missed at least one rest
break and one meal break per week” was adequately supported by the complaint where the
complaint alleged that defendant “regularly and consistently failed to provide uninterrupted meal
and rest periods”),' Byrd v. Masonite Corp., 2016 WL 2593912, *5 (C.D. Cal. May 5, 2016)
(allegations of a systematic practice supports the “assumption that each class member missed one
meal period and one rest period per week”); Garza v. Brinderson Construclors, lnc., 178
F.Supp.3d 906, 911 (N.D. Cal. 2016) (assumption of one meal and one rest violation per week
reasonable where the complaint alleged that plaintiff “regularly” missed meal breaks); Arreola v.
Finish Line, 2014 WL 6982571, at *4 (N.D. Cal. Dec. 9, 2014) (f`inding that pleading “regular or
consistent practice” supports assumption that every class member “experienced at least one
violation once per week”). Plaintiff’ s allegation that Defendant failed to provide him with rest
breaks because it misclassified him as exempt from California’s rest break requirements justifies
an assumed violation rate at least as high as when a plaintiff claims that violations occurred
regularly, consistently, or systematically

37. Defendant denies that it misclassified Plaintiff and members of the putative class as

USA01\12399115 8
NOTICE OF REMOVAL

 

 

BRYAN CAVE LElGHTON PAISNER LLP
3161 MICHELSON DR|VE. SUITE 1500
lRVlNE, CA 92612-4414

OO\IO'\U'l-P~WN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 10 of 56

exempt from the California wage and hour laws, including the rest break requirements However,
assuming Plaintiff and the putative class members were entitled to rest breaks (due to the alleged
misclassification as exempt under California law) and denied the opportunity to take one
compliant rest break each workweek during the class period, the total amount of missed rest break
premiums would exceed $4,347,131 (i.e., $33.33 [average hourly wage rate applicable during
class period] x 130,427 [number of weeks worked by putative class members during the class
period]). (Musgrove Decl., 1[ 6-7.)
c. Waiting Time Penalties

38. Plaintiff alleges that, “Throughout the Class Period, Defendant did not pay Morales
and the subclass members the premium for missed rest breaks and overtime.” (Complaint, 11 46.)
He seeks penalties pursuant to Labor Code § 203 for all putative class members who were
terminated or resigned equal to their daily wage times thirty (30) days. (Complaint, 1[1] 10, 47.)
The statute of limitations for penalties under California Labor Code § 203 is three (3) years. See
Cai. civ. Proc. Code § 338(6). '

39. The number of putative class members who stopped working for Defendant
between October 16, 2015 and December 1, 2018 is at least 193. (Musgrove Decl., 11 9.)
Accordingly, based on the allegations of the Complaint, any putative class member who stopped
working for Defendant during the relevant time period is entitled to 30 days’ continuation of
wages as a penalty under California Labor Code section 203. See Quintana v. Claire’s Stores_,
Inc., 2013 WL 1736671, *4-6 (N.D. Cal. 2013) (“As to the waiting time claims, the court finds
that Defendants’ calculations” of thirty-days of waiting time penalties for each putative class
member terminated during the statute of limitations “are supported by Plaintiffs’ allegations and
are a reasonable estimate of the potential value of the claims.”).

40. Thus, according to Plaintiffs allegations, Plaintiff contends that former putative
class members are entitled to recover at least $1,543,845 (i.e. $33.33 [hourly rate during class
period] x 8 [8-hour work day] x 30 days [waiting time penalty] x 193 [number of putative class
members who stopped working for Defendant between October 16, 2015 and December 1, 2018]).

(Musgrove Decl., 11 6, 8.)

USA01\123991 l5 9
NOTICE OF REMOVAL

 

 

BRYAN CAVE LE|GHTON PAISNER LLP
3161MICHELSON DR|VE, SU|TE 1500
lRVlNE, CA 92612-4414

Lh-l>b~>l\.)

\OOC\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 11 of 56

d. Attorneys’ Fees
' 41. Plaintiff seeks attorneys’ fees on behalf of the putative class. (Complaint, Prayer
for Relief at 11 12.) Attorneys’ fees are properly included in the amount in controversy. See,
Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007) (statutorily-mandated
attorneys’ fees are properly included in the amount in controversy for CAFA jurisdiction
purposes).\

42. When, as here, a plaintiff seeks to recover attorneys’ fees as permitted by
California law, the court must consider future attoineys’ fees when determining the amount in
controversy. Fritsch v. Swift Transportation Company of Arizona, LLC, No. 18-55746, 2018 WL
3748667 (9th Cir. Aug. 8, 2018). ln class action litigation, courts routinely grant attorneys’ fees
awards that range from 25% to 33% of the settlement or verdict amount. See, e.g., Hanlon v.
Centerfor Auto Safeiy, 150 F.3d 1011, 1029 (9th Cir. 1998) (“This circuit has established 25% of
the common fund as a benchmark award for attorney fees”); In re Activision Secarities Litigation,
723 F. Supp. 1373, 1378 (N.D. Cal. 1989) (awarding 30% attorneys’ fee award and compiling
cases where range of attorneys’ fee award ranged between 25% and more than 40%).
Accordingly, including attorneys’ fees of 25% is reasonable when calculating the amount in
controversy. See, e.g., Giannini v. Northweslern Mut. Life Ins. C0., 2012 WL 1535196, at *4
(N.D. Cal. 2012) (holding that defendant’s inclusion of attorneys’ fees to satisfy amount in
controversy was reasonable where defendant’s “base this amount by multiplying by twenty-five
percent the sum of the amounts placed in controversy by the four claims” asserted by plaintiff.);
Jasso v. Money Mart Express, Inc., 2012 WL 699465, at *6-7 (N.D. Cal. 2012) (holding that “it
was not unreasonable for [Defendant] to rely on” an “assumption about the attorneys’ fees
recovery as a percentage of the total amount in controversy” and noting that “it is well established
that the Ninth Circuit ‘has established 25% of the common fund as a benchmark award for
attorney fees.”’)

43. Assuming Plaintiff prevailed on a class-wide basis in this case, the estimated
attorneys’ fees, based on the foregoing conservative calculations, would be $3,103,081 (i.e.,
$12,412,326 [amount in controversy for failure to pay oveitime, failure to provide rest breaks, and

usA01\12399115 10 ~
NOTICE OF REMOVAL

 

 

BRYAN CAVE LE|GHTON PA|SNER LLP
3161 MlCHELSON DR|VE, SU|TE 1500
IRV|NE, CA 92612-4414

Ul-I>~b~)[\)

\DOO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 12 of 56

waiting time penalties] x 25%).
e. Summary of Amount in Controversy
ln light of the foregoing, Plaintiff`s allegations establish an amount in controversy well in
excess of the jurisdictional minimum of $5 million for purposes of removal under CAFA. The
minimum amount in controversy, using the most conservative possible estimates,2 is summarized

as follows:

 

 

 

 

 

 

_QM A_HNM!
Failure to pay overtime $6,521,350
Failure to provide rest breaks $4,347,131
Waiting time penalties $ l ,543 ,845
Attorneys’ Fees $3,103,081
Total: $15,515,407

 

 

 

 

44. Accordingly, removal of this action under CAFA is proper under 28 U.S.C.
§1332(d).

THE PROCEDURAL REOUIREMENTS OF 28 U.S.C. § 1446 ARE SATISFIED

45. In accordance with 28 U.S.C. §l446(a), this Notice of Removal is filed in the
District in which the action is pending. The San Francisco County Superior Court is located
within the Northem District of California. Therefore, venue is proper in this court because it is the
“district and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

46. ln accordance with 28 U.S.C. §1446(a), copies of all process, pleadings, and orders
served upon Defendant are attached as Exhibits to this Notice.

47. ln accordance with 28 U.S.C. §l446(d), a copy of this Notice is being served upon

counsel for Plaintiff, and a notice will be filed with the Clerk of the Superior Court of California

 

2 Notably, the aforementioned amounts in controversy exclude the potential liability for Plaintiff`s claim for failure to
provide accurate itemized wage statements.

usA01\12399115 11
NOTICE OF REMOVAL

 

 

BRYAN CAVE LElGHToN 'PA|$NER LLP
3161 MchELsoN DRlvE, SulTE 1500
lelNE, CA 92612-4414

\OOO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 13 of 56

for the County of San Francisco. Notice of Compliance shall be filed promptly afterwards with
this court.
48. As required by Federal Rule of Civil Procedure 7.1, Defendant concurrently filed
its Certificate of Interested Parties.
QQMLLSIQ_N.'
For the foregoing reasons, Defendant hereby removes the above-entitled action to United

States District Court for the Northern District of California.

Dated: January 7, 2019 Allison C. Eckstrom
Christopher J. Archibald
Michael E. Olsen
BRYAN CAVE LEIGHTON PAISNER LLP

By: /s/ Christopher J. Archibald

 

 

Christopher J. Archibald
Attorneys for Defendant
WALGREEN CO.

UsA01\12399i 15 12
NOTICE OF REMOVAL

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 14 of 56

ExHiBir A

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 15 of 56

 

SUM-1 00
(C,Tjg§y$§i,AL) ($Os°uie;"r;o"::aam,
NOTlCE TO DEFENDANT:
(A viso AL DEMANDADo):

WALGREEN CO., an lllinois Coiporation, and DOES 1-50, inclusive

YOU ARE BE|NG SUED BY PLAlNTlFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):

ALFRED MORALES, individually and on behalf of all others similarly
situated

 

 

NOTlCE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
below.

You have 30 CALENDAR DAYS after this summons and legal papers are served on you to tile a written response at this court and have a copy
served on the plaintiff A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
case. There may be a court form that you can useer your response. You can find these court forms and more information at the California Courts
Online Seii-He|p Center(www.courtlnfo.ca.gav/selihalp), your county law library, or the courthouse nearest you. lf you cannot pay the filing fee, ask
the court clerk for a fee waiver torm. lt you do not hle your response on time. you may lose the case by default, and your wages, money, and property
may be taken without further warning from the court. .

There are other legal requirements You may want to call an attorney right away. lf you do not know an attorneyl you may want to call an attorney
referral service. lf you cannot afford an attorney. you may be ellglble for free legal services from a nonprofit legal services program You can locate
these nonprofit groups at the California Lega| Services Web slte (www.lawhelpcalifornia,org), the California Courts Online Setf-Help Center
(wmv.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association NOTE: The court has a statutory lien for waived fees and
costs on any settlement or arbitration award of $10.000 or more in a ctv|t case. The court‘s lien must be paid before the court will dismiss the case.
;AVlSOl Lo hen demandado. Sl no responds denim de 30 dlas. la corte puede decldlr en su contra sin escuchar su versién. Lea la informacion a
continuacidn.

Tiene 30 D/AS DE CALENDARIO después de que le entreguen esta cltaclon ypapeles legales para presentar una respuesta por escrth en esta
code y hacer que se entregue una copia at demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tlene que estar
en lormaro legal correcto si desea que procesen su case en la corte. Es posib/e que haya un iormulario que usted pueda usar para su respuesta.
Puede encontrar estos formula/ios de la corte y mas informacidn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
biblioteca de leyes de su condado o en la cone que le quede mas cerca. Si no puede pagar la cuota de presentacidn, pida al secretarlo de la code
que le de un fom'iulario de exenclén de page de cuotas. Sl no presents su respuesta a t/empo, puede perder el casa por incumplimiento y la con‘e le
podra quitar su sue/do, dinero y bienes sin mas advertencia.

Hay otras requisites lega/es. Es recomendable que Ilame a un abogado inmedlatamenre. Si no conoce a un abogadal puede Ilalnar a un servicio de
remisic')n a abogados. Si no puede pager a un abogado, es poslble que cump/a con los requisites para oblener serv/cios legales gratuitos de un
pragrama de servicios tegales sln hnes de Iucro. Puede encantrar estos grupos sin fines de lucro en el sirio web de California Legal Services,
(www.lawhelpcallfornia.org), en el Ceniro de Ayuda de las Codes de California, (vwvw.sucorte.ca.gov) o ponléndose en contacto con la cone o el
colegio de abogados locales. AVISO: Por ley, la carte tiene derecho a rec/amer las cuotas y los costos exentos par imponer un gravamen sobre
cualquier recuperacidn de $10,000 c') mas de valar recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
pagar el gravamen de la corte ames de que la cone pueda desechar el caso.

The name and address of the court is: cAsi=. unused .

(El nomer y direccion de la code es): San Franeisco Supet'ior Court (N']'""U°L 1 8 __ 5 7 0 5 9 7 '

Civic Center Courthouse, 400 McAllister St., San Francisco, CA 94102

 

 

 

 

 

The name, address. and telephone number of plaintiffs attorney. or plaintiff without an attorney, is:
(El nombriel la direccion y el nt'lmam de teléfono del abogado del demandante, o del demandanie que no tiene abogado, es).'

Ray E. Gallo, Gallo LLP, 1604 Solano Avc., Suite B, Berkeley, CA 94707; 415-257-8800

DATE; ' h 4 \. . ,D
(Fecha) OCT l 5 2013 erral<urrnr;tnunr ‘js':f,",:e‘,’§,,b) (A‘;jfj',,‘,yo)

(For proof of service of this summons use Proof of Service of Summons (form POS-010).)

(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (Pq§EJM)\/EGA_ _ _
SEAL] NoTicE ro THE PERsoN sERvEn: Yeu ere served NAVAHRO» llos$aly

‘ 1. ft es en individual defendant

2. |____| as the person sued under the fictitious name of (speclfy):

 

 

3_ l:l on behalfo(specily):Walgreen CO.

under: CCP 416.10 (cerporetien) [:| ccP 416.60 (minor)
|:| CCP 416.20 (defunct oorporation) \:| CCP 416.70 (conservatee)
E] CCP 416.40 (association or partnership) |::| CCP 416.90 (authorized person)

l::l other (specify): '
4- l:l by personal delivery on (date):

Farm Adopted tor Manda\ory Use SUMMONS fha fm W¢_waruc?'e §§ 412.20
t r vx' ` ' ‘ `
5 ;, ,.

 

 

 

   

JudicialCoundlofCalilornla 1 t -. .,
SUM-100 {Rev. Ju|y1, 2009] § ll *\' § ex -,'\ VW-C°l'mnlo.

    
 

 

 

U'l-BL»J[\)

\OO¢\!O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 16 of 56

Ray E. Gallo (SBN 158903)
rgallo@gallo.law

Dominic Valerian (SBN 240001)
dvalerian@gallo.law

Nathaniel Simons (SBN 319065)
nsimons@gallo.law

GALLO LLP

1604 Solano Ave., Suite B
Berkelcy, CA 94707

Phone: 415.257.8800

Edward J. Wyniie (SBN 165819)
ewynrie@wyrinelawfirm.coin

George R. Neiiiiroff (SBN 262058)
gnemiroff@wynnelawfirm.com
WY`NNE LAW FlRM

80 E Sir Francis Drake Blvd, Suite 3G
Larkspur CA 94939

Phone: 415-461-6400

Attorneys for Plaintiff Alfred Morales

ALFRED MORALES, individually and on
behalf of all others similarly situatcd,

Plaintiff,
v.

WALGREEN CO., an lllinois Corporation,
and DOES 1-50, inclusive,

Defendants.

 

 

SUPEIUOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN FRANCISCO

Case No.

660~18"570597

CLASS ACTION

COMPLAINT FOR:

l. Violations of California Bus. & Prof. Code §
17200

2. Failure to Pay Overtime (Lab. Code § 510)

3. Failu re to Pay Premium for Missed Rest
Breaks (Lab. Code § 226.7 & 8 CCR § 11070
1112(13))

4. Knowing and Iutentional Failure to Conlply
With Itemized Employee Wage Statement
Provisions (Lab. Code § 226)

5. Waiting Time Penaltics (Lab. Code § 201-
203)

DEMAND FOR JURY TRIAL

Page l

 

 

COMPLAINT

 

 

-I>WN

\OOO\IO`\U'¢

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 17 of 56

INTRODUCTION

 

1. Walgreen Co. (“Walgreens”) called Alfred Morales (“Morales” or “Plaintiff") the
“Store Manager” at one of its drug stores. But, like others with that title in California Walgreens
stores, Mr.' Morales spent more of his time performing the hourly tasks of a cashier, pharmacy
technician, etc., than he did managing the store, he did not regularly exercise independent
judgment and discretion on matters of significance, and he worked overtime California law
entitles all such employees to overtime wages and to paid rest breaks. But Walgreens has failed to
pay Morales and the class members their earned overtime wages, and has failed to provide legally
required breaks. Wal greens owes Morales and the class unpaid wages, penalties, interest, and
attorneys’ fees. n

2. Morales brings this lawsuit pursuant to California Code of Civil Procedure § 382
for himself and all others employed by Walgreens as a Store Manager, or the functional
equivalent however titled, in California, at any time during the period from four years prior to the
filing of this action until the date of certification (the “Class Period”).

3. The allegations herein concerning Morales individually are true to the best of
Plaintiff’s current knowledge and belief. Morales is informed and believes the remainder are true
based on the investigation of counsel.

YA_RLS_

4. Plaintiff is a natural person working and living in California. Duriiig the Class
Period, Plaintiff was employed by Walgreens as a Store Manager in the State of California and in
this judicial district

5. Walgreen Co. is an lllinois corporation with its principal place of business located
at 200 Wilmot Road, Deerfield, IL 60015.

6. The true names and capacities of persons or entities, whether individual, corporate,
associate, or otlierwise, sued herein as DOES 1 through 50, inclusive, are currently unknown to
Plaintiff, who therefore sues these Defendants by these fictitious names under Code of Civil
Procedure § 474. Plaintiff is informed and believes, and based thereon alleges, that each of the

Defendants designated herein as a DOE defendant is legally responsible in some manner for the

Page 2

 

 

COMPLAINT

 

\OOG\|CJ`\UI-l>~!.»)[\)l-t

NNNNNNNNNr-*r-‘)-*)-‘t-‘r-)-‘»-t-‘i_‘
O°\lO\\/l-ldb~)l\)t-*O\DOO\!C\L/I-D~WNt-*O

 

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 18 of 56

unlawful acts referred to herein DOES 1-50 include, but are not limited to, Walgreens co-
employers, predecessors, successors, parent and affiliate coiporations, and officers, directors, and
managers Plaintiff will seek leave of court to amend this Complaint to reflect the true names and
capacities of the Defendairts designated hereinafter as DOES when ascertained
VENUE AND JURISDICTION

7. Venue is proper in this Court pursuant to Code of Civil Procedure'Sections 395
and 395.5 because Walgreens employed Morales in this judicial district, Morales’s injuries
occurred in this judicial district, and a substantial part of the events and omissions giving rise to

Morales’s claims occurred in this judicial district

 

8. This Court has general subject matter jurisdiction
CLASS ALLEGATIONS
9. Morales seeks to represent a class defined as:
All individuals employed by Walgreens as a Store Manager, or the
functional equivalent however titled, in California at any time
during the period from four years prior to the filing of this action
until the date of certification
10. Morales seeks to represent a subclass defined as:
All class members whose employment by Walgreens was or is
terminated during the period from four years prior to the filing of
this action until the date of certification
11. Numerosity. The proposed class and subclass are so numerous that joinder is
impractical
12. Typicality and Adeguacy. There are questions of law and fact common to all

members of the proposed class and subclass Mr. Morales is similarly situated to the other
members of the proposed class and subclass and is air adequate representative of the proposed
class and subclass Mr. Morales’s claims are typical of the claims of class and subclass members
He suffered injuries like those suffered by the other class and subclass members from
Defendant’s common wage payment policies and practices He will fairly and adequately protect
the interests of the members of the class and subclass He has no interest that is adverse to the

interests of the other class and subclass members He has retained attorneys Who are competent

Page 3

 

 

COlV[PLAINT

 

.|>.U-)l\)

\OOO\]O`\U!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 19 of 56

and experienced in the prosecution of wage and hour class action litigation

13. Ascertainability. The proposed class and subclass are ascertainable Their
members carr be identified and located using Defendant’s records

14. Commonality. Common questions of law and fact predominate over questions that
affect only individual members of the proposed class and subclass Common questions include,
Without limitation:

a. Whether the class members qualify for exempt status;

b. Whether Walgreens is a “retail or service establishment”;

c. What Walgreens expectations are as to the duties and responsibilities of Store Managers,

and whether these expectations are reasonable under the circumstances;

d. Whether Walgreens’s illegal acts were wilfull;

e. Whether and to what extent the Store Managers have been damaged; and,

f. Whether and to what extent the Storc Managers are entitled to penalties, interest and

attorneys’ fees.

15. Superiority. A class or collective action is superior to other available means for the
fair and efficient adjudication of this controversy because individual joinder of all members of the
proposed classes is impractical. Class or collective treatment will permit a large number of
similarly situated persons to prosecute their common claims in a single forum simultaneously,
efficiently, and without the unnecessary duplication of effort and expense that numerous
individual actions would require. Furthermore, as'the damages suffered by each individual
member of the proposed classes may be relatively small, the expense and burden of individual
litigation could make it impractical, difficult, and/or impossible for individual members of the
class to redress the wrongs done to them While an important public interest will be served by
addressing the manner as a class action The unnecessary cost to the court system of adjudication
of such individualized litigation would be substantial. Individualizcd litigation would also present
the potential for inconsistent or contradictory judgments

FACTS COMMON TO ALL CAUSES OF ACTION

16. Walgreens is the second-largest pharmacy store chain in the United States.

Page 4

 

 

COMPLAINT

 

AL))N

\OOO\]O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-ev-00085-YGR Doeument 1 Filed 01/07/19 Page 20 of 56

17. The Store Managers were and are primarily engaged in unspecialized tasks, rather
than executive, administrative, or professional tasks while employed by Walgreens

18. The Store Managers customarily and regularly perform a minority of their work
engaged in managerial activities The Stoi‘e Managers are and at all relevant times have been
required by Walgreens to follow a specific set of internal compliance guidelines and therefore are
closely supervised by Defendant Mr. Morales and other Store Managers do not and have not
regularly exercised independent judgment and discretion on matters of significance

19. Store Managers customarily and regularly work at least eight hours on each
workday. Store Managers are required to work overtime hours every month.

20. Walgreens paid the Store Managers on a salary basis with iro premium for
overtime work, despite requiring a majority of their job duties be unspecialized and manual.

21. Walgreens willfully, intentionally, and knowingly did not provide Plaintiff and
other Store Managers the required number breaks iiicluding, without limitation, a 10-minute rest
break for each and every 4 hours worked.

22. Walgreens willfully, intentionally, and knowingly did not provide Plaintiff and
other Store Managers with itemized wage statements as required

23. Walgreens willfully, intentionally, and knowingly failed to pay Plaintiff and other

Store Managers their earned wages when due.
FIRST CAUSE OF ACTION
V_iolations of Bus. & Prof. Code § 17200 et seq.
gAgainst All Defendants, by Morales and the Classj

24. Morales incorporates all preceding and subsequent paragraphs as though repeated
here.
25. California Labor Code § 510 requires Walgreens to pay all of its non-exempt

employees overtime equal to 1.5 times the employee’s regular rate of pay for all hours worked
beyond 40 per week. Morales and the proposed class are not exempt under the California Labor
Code. Among other things, they did not and do not perform work directly related to the
management or general business operations of Walgi'eens, they are/were primarily engaged in

manual labor, uirspecialized, and/or sales related activities, and they did not and do not spend a

Page 5

 

 

COl\/.[PLAINT

 

-ldb)[\)

\DOQ\IO`\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 21 of 56

majority of their time on exempt tasks.

26. Walgreens has committed an act of unfair competition by not paying the required
overtime pay to Morales and the Store Managers,

27. Pursuant to California Business & Professions Code § 17203, Morales requests an
order requiring Walgreens to make restitution of all overtime wages due to him and the members
of the class in an amount to be proved at hearing.

28. Labor Code § 226.7(c) and 8 CCR § 11070 1112(B) require that an employee
receive rest periods, which shall be based on the total daily hours worked at the rate of 10 minutes
net rest time per 4 hours or major fraction thereof. Morales and the proposed class are not exempt
under the California Labor Code, because, among other things, they did not and do not perform
work directly related to the management or general business operations of Walgreens, they
are/were plimarily engaged in manual labor, unspecialized and/or sales related activities, and they
did not and do not spend a majority of their time on exempt tasks,

29. Walgreens has committed an act of unfair competition by not providing the
required rest periods. Because Walgreens failed to provide Morales and the class With rest breaks,

Walgreens is obliged by Labor Code §.226.7(0) and 8 CCR § 11070 1112(B) to pay one additional

 

hour’s Wage for each rest break not provided for every 4 hours worked.

30. Pursuant to California Business & Professions Code § 17203, Morales requests an
order requiring Walgreens to make restitution of all overtime wages due.

SECOND CAUSE OF ACTION
Failure to Pay Overtime jLab. Code § 510[
gAgainst All Defendantsa by Morales and the Class[

31. Morales incorporates all preceding and subsequent paragraphs as though repeated
here.

32. California Labor Code § 510 and Wage Order 4-2001, 8 C.C.R. § 11070, require

that an employee be paid overtime, equal to 1.5 times the employee’s regular rate of pay, for all
hours worked in excess of 40 per week or 8 per day. Morales and the members of the class are not
exempt because, among other things, they did not and do not perform work directly related to the

management or general business operations of Walgreens, they are/Were primarily engaged in

Page 6

 

 

COMPLAINT

 

\ooo\lc\u\ll>~wz\)»-

NNNNNNNNN)-)-\»-¢)-»-~)->-‘)-»-‘)-
OO\IO\Lh-I>WNv-‘O\DOO\IO\U\-I>L)JN>-*O

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 22 of 56

manual labor, unspecialized and/or sales related activities, and they did not and do not spend a

majority of their time 011 exempt tasks. Walgreens has violated California labor law by not paying

 

 

the required overtime pay to Morales and the members of the class.

33. Pursuant to Labor Code § 218.6, Plaintiff requests prejudgment interest on all
wages from the date the wages were due and payable

34. Pursuant to California Labor Code §§ 218.5 and 1194, Morales requests an order
requiring Walgreens to pay damages of all overtime wages due to them and the members of the
class in an amount to be proved at hearing as well as attorneys’ fees and costs.

THIRD CAUSE OF ACTION
Failure to Pay Premium for Missed Rest Breaks
(Lab. Code 226.7 & 8 CCR § 11070 1112(B))
§Against All Defendantsa by Morales and the Class)

35. Morales incorporates all preceding and subsequent paragraphs as though repeated
here.

36. 8 C.C.R. § 11070 (12) requires that an employer authorize all employees to take
one 10 minute rest period for evely 4 hours worked, or portion thereof (excluding shifts of 3.5

hours or less). Morales and the members of the class are not exempt because, among other things,
they did not and do not perform work directly related to the management or general business
operations of Walgreens, they are/were primarily engaged in manual labor, unspecialized and/or
sales related activities, and they did not and do not spend a majority of their time on exempt tasks.
Walgreens has violated California labor law by not providing Morales and the class with at least
one 10 minute rest periods per each 4 hours of work.

37. Pursuant to Cal. Code Reg. tit. 8, § 11070(12), Plaintiff requests 1 hour of pay at

his regular rate of compensation for each workday that the rest period was not provided.
FOURTH CAUSE OF ACTION

Knowing and Intentional Failure to Comply with Itemized Emgloyee Wage Statement
Provisions ab. Code 226

(Against All Defendants, bv Morales and the Class)

38. Morales incorporates all preceding and subsequent paragraphs as though repeated
here.

Page 7

 

 

COl\/[PLAINT

 

\OOO\IO\UI-D~WNr-‘

NNN[\JNI\)NN\\))-*)-‘)-*r-‘»-¢r-‘»-¢»-¢>_¢»-¢
OO\IO\U!-Idle-‘O\OOO\]O\UILL)-)Nr-‘O

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 23 of 56

39. Labor Code § 226(a) requires an employer at the time of each payment of wages to
furnish its employees with an accurate itemized statement in writing showing, among other
things: (1) gross wage earned, (_2) total hours worked, (3) all deductions, (4) net wages earned,
and/or (5) all applicable hourly rates in effect during each respective pay period and the
corresponding number of hours worked at each hourly rate.

40. Because Walgreens did not pay Morales and the class members'the premium for
missed rest breaks and overtime, Walgreens systematically failed to provide wage statements with
accurate information and engaged in a policy of under-reporting hours actually worked.

41. Morever, in violation of Labor Code § 226(b), Walgreens did not maintain
employer records of the information required in Labor Code § 226(a), including the hours -
actually worked by Morales and the class members.

42. Walgreens knowingly and intentionally failed to provide Morales and the class
members with statements itemizing the total hours worked during each pay period in violation of
Labor Code § 226(e). Morales is entitled to recover the greater of all actual damages or fifty
dollars ($50) for the initial violation and lone hundred dollars ($'100) for each subsequent

violation, up to four thousand dollars ($4,000).
FIFTH CAUSE OF ACTION
Waiting Time Penalties (Lab. Code §§1-203)
jAgainst All Defendantsl by Morales and the Subclass[

43. Morales incorporates all preceding and subsequent paragraphs as though repeated
here.
44. Labor Code §§ 201-203 require an employer to timely pay all earned wages, and

impose a penalty of one day’s wages for each day of delay, to a maximum of 30 day’s pay,

45. As earned wages, the rest breakand overtime wages were due immediately upon
discharge
46. Throughout the Class Period, Defendant did not pay Morales and the subclass

members the premium for missed rest breaks and overtime. Accordingly, Defendant
systematically and willfully failed to pay wages earned.

47. Defendant willfully failed to pay wages earned for 30 days after they were due.
Page 8

 

 

COMPLAINT

 

\DOO\lO\\JI-LL»JN)-¢

NNNNNNNNN)-‘)-‘)-¢)-‘)-¢)-¢)-¢)-¢»-¢)-¢
OO\IO\V\-l>~b->Nr-‘O\OOO\]O\Ul-|>U~>Nr-‘O

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 24 of 56

This failure requires Defendant to pay penalties equal to one day’s wages for each day that

payment is delayed, up to 30 days, pursuant to Labor Code §203.

48.

10.

Morales and the subclass seek and are entitled to penalties accordingly.
W

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

For an order certifying the proposed class, and sub-class, and designating this

action as a class action pursuant to C.C.P. § 382;

For an order appointing Plaintiff and his counsel to represent the proposed class

and subclass as defined herein;

For compensatory damages according to proof;

F or an order requiring Defendant to make restitution of all wages that were

illegally withheld;

F or Waiting time penalties;

For prejudgment interest, in an amount according to proof, including but not

limited to as authorized by Labor Code §§ 218.6 and ll94(a) and Civil Code

§§3287(b) and 3289;

For an order requiring Defendant to pay all wages incurred as a result of

Defendant’s failure to provide Plaintiff and the class with required rest peiods;

For damages sustained and/or penalties for not receiving accurate wage statements

pursuant to Labor Code §226 in an amount according to proof;

For penalties equal to one day’s wages for each day that payment was delayed, up

to 30 days, pursuant to Labor Code §203 (for the subclass);

F or preliminary and permanent injunctive relief, including but not limited to an

order that Walgreens account for, disgorge, and restore to Plaintiff and other

current and former Store Managers the unlawfully unpaid premium for non-

compliant rest breaks, and for a court order enjoinging Walgreens from continuing

to fail to pay its employees in accordance with California law and from continuing

to engage in the aforesaid unlawful and unfair practices;

Page 9

 

 

 

COlV[PLAINT

 

 

\OOO\|O\UILL»~)N>-*

NNNNNNNNNr-»-¢»-¢r-»-¢»-¢)-¢\-¢»-r-
Oo\lc\lh-hl»)N'*O\OOO\\O\\J\LWN|-‘O

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 25 of 56

11. F or other penalties and liquidated damages as alleged herein;
12. F or reasonable attorneys’ fees and costs; and,

13. For such other and further relief as the Court deems just and proper.

DATED: October 15, 2018 RESPECTFULLY SU-BIVIITTED,

GALLO LLP
THE WYNNE LAW FIRM

 

a . Gallo
Attorneys for Plaintiff Alhed Morales,
individually and on behalf of all others
similarly situated

Page 10

 

 

COMPLAINT

 

LL»JN

\OOO\IO'\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 26 of 56

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a jury trial of all issues, matters, and claims so triable.

DATED: October 15, 2018 GALLO LLP
THE WYNNE LAW FIRM

a . Gallo
Attorneys for Plaintiff Alfred Morales,
individually and on behalf of all others
similarly situated

Page ll

 

 

COMPLAINT

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 27 of 56

' ' 1_ 7cAsE NuiviBER cec 13-570597 ALFRED MORALES vs wALGREEN co AN ii_LiNois coR
' NoricE To PLAINTii=i=

gi A Case Management Conference is set for:

7 7 DATE /"MAR-20-2019,

TiiviE _:;10.3_11.41111 7

7 PLAcE department 610
’ , - 1 ,¥40_0 McAllister Street

 

'S`an 7F1'a7r1ci`sco, CA 94102-3680

77`7A" parties must appear and comply W11h LQCa| Rule 3

7 . 7CRC 3 725 requires the filing and service of a case management statement form Ci\/i- 110

7 7 ;no later than 15 days before the case management conference However it would facilitate
77 the issuance of a case management order without an appearance at the case

7 1 '. management conference if the case management statement is filed, served and |odged' in
7Departme 1610 twenty-five (25) days before the case management conference

 

 

7 Plaintiff mustl serve a copy of this notice upon each party to this action with the summons and
’ 7 complaint Proof of service subsequently filed with this court shall so state. This case is

.:71eiigrble foreiectronlc filing and service per Loca| Ru_|e 2.11. For more information,
7 itc 7e_,77Court's website at www. sfsuperiorcourt. org under Online Services.

ALTERNAT|VE D|SPUTE RES0LU7T|0N POL|CY REQU|REMENTS

   

 

 

  
  
  
 

, `:7|T l§ THE PCLICY OF THE SUPERIOR COURT THAT EVERY CIViL
'77, v; .7 C_ASE PART|CIPATE |N EITHER MEDIATION, JUD|C|AL OR NON-
7 `7§ JUDIClAL ARBITRATION THE EARLY SETTLEMENT PROGRAM OR
" -7'§§0111|E7 SUITABLE F_ORM 0F ALTERNAT|VE DISPUTE RESOLUTION
¥`P7R170_R _TO_ A TRIAL.
' ~ j \'~(SEE7. LOCAi_ R7UL'E 47)__

 

 

'.,7Piaintiff must serve a copy of the A|ternative Dispute Reso|ution information Package on each

- defendant along with the complaint A7|i counsel must discuss ADR with clients and opposing

counsel and provide clients with a copy of the Aiternative Dispute Reso|ution information
“ Package prior to filing the Case Management Statement

l [DEFENDANTS Attendlng the ._C_ase Management Conference does not take the
“ 7' place of filing a written response to the complaint You must file a written

"7'response with the court within the time limit required by law. See Summons.]

7\ » -Superior Court Ait_ernativ_e Dispute Reso|ution Coordinator
y 400 McAllister Stree_t, Room 103 '
77 San Francisco CA 94102 `
, ’7 7(415) 551-3869

7 ' _7 5e'e l.ocal Ruies 37. 3, 6. 0 C a_n_d 10 B re stipulation to judge pro tem.

 

_Case 4:19-cv-`00085-YGR Document 1 Filed 01/07/19 Page 28 of 56

 

 

 

 

 

 

 

 

 

 

    
 

 

Mm”.'\" HT
lmmwnn.,mn,nnhbg.m§m'i 7960 F§NDQ
moment 415~2$7-!!00 mm "`/a/ . / 919
numth MM¢I‘IIII» '°’~>‘c~ 050 E%D
unmmmmwmlu.uumu MFHAHGIS£I} 0 961/psnh
tamm immth c 76 ’C`c)¢,,r
nil-mm- WMI:MHIH¢BL ah LE/gk. 201
munz-cme Blann):ilcn EAP#IUZ F?Oss O/~` rHE
VE
Hll'lkl¥. W!_l£tmnn. Dep G'q
mLcME minimum ¢,~,.,l.¢,,,m w;”»m"_ , ‘~
111 nw |:l LhH g : |::l l l l
music municng ‘“""
mm.m lawmth [Ci.Rllllll'¢lll¢.l\ll%.H _. _
Mleimvnudbl mm
1. Chdmmehrhu_Wmht¢_-!Mhmu mbh-hmw w
M.l:lb- molinde iii-hithan
waldman-1451 drummond [:1 mug-loom
ohme norman Manager
_ mud mimth umw
*'*-""3“'1 l:] mcnamara 1:| bulb-wm
women ming-ly I:l ann-weimin
m'*'i"'°“°*¢‘“* 13 mdu-him l:] m ammuth
l'_`i wmm _ =-i-nl+~ru> annie m-.
mind-irm l:.| waterman 1111-141
massman-palm 1:1 WMFvi-lrfvi m¢m
mri-m m Erimuui:lmgm
munz gmbh hummm¢ln
mm wisdom I:l mom
diviqu 1:] wm |:l emmanuel-umw
Fri_idnql|lmlt$l , w idme
2011_1111111-1,’11’1111111='11111=¢1 *""*"*"1*3 mm 1:| munn-umw
nn ,: machines mm mud
dmmmumm |___1 unum-lim m m H wall
aim mm

 

 

hud midniud¢mwdhswhnimhd$mtl&iamhmmh
wsmmmmwumqm
L1:1 homicidme dch-lonnide
b.1:1 Edllipmimpildmri*qclflullumnl mmcwmwltil“ldluthmplrdi¢hmwmimli
hulllin\llhhmmlqwmnh ` _hul\¢.nmlhl.lill.omulilll¢.orhlkdlrimlt
el:| schumann-mgm Ll:|au-¢Hp-pi'mp.idu-i¢p\um
5. mqlfdaddwwb¥lmmry L[Emmnmtlrrdldimywi|umnli lightly
4. numbered-nrde [5}
.a. mild E]I Ehn_it nimmde _
6. Iflvnnmymmmriluun.llnl-mlndtudiimdul\. -
mg 11'!¢11:111111'1!11ii.'{lllv
E.Bil]¢i

   
 
 
       
 

 

qFllnl\`irllt'b'llimulll\\lhlhiflcl
=wml'm_cac¢. Fulycoh.or mlnuuluncmq.[cd.

-mmmmhmhmwuummiduyhumnh.

* lli'lllm»bwm*.l=\nh'rn.io%.lmdmdhoGlithiFll.h-dwhwndmlmdlhmdmtmil
durp¢rlllh'l'ilmthnu'pmbmlg

uinlilllubmululuurmblmu'immpulm».mwmullminimumpr

"M GNI.|'.MIECUVERIEF
ill-M'In-|li him

 

    
  
  

  

   

midm'ma.m.;.F-\nmnhmm¢

 

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 29 of 56

lNSTRUCT|ONS ON HOW TO COMPLETE THE CQVER SHEET cnn-010
To Plaintiffa and Others Flling Firat: Papers. lf you are n|ing a tirst paper (for examp|e, a complaint) in a civil case, you must
complete and tile. along with your first paper. the Civil Case Cover Shaet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases ti|ed. You must complete items 1 through 6 on the sheet. |n item 1. you must check
one box for the case type that best describes the case. lf the case lite both a general and a more specitic type of case listed in item 1,
check the more specific one. if the case has multiple causes of action. check the box that best indicates the primary cause of action.
To assist you ln completing the sheet. examples of the cases that belong under each case type |n item 1 are provided below. A cover
sheet must be filed only with your ln|tlal paper. Fal|ure to tile a cover sheet with the tirst paper tl|ad ln a c|v|| case may subject a party,
lts counse|, or both to sanctions under mles 2.30 and 3.220 of the California Ru|es of Court.

To Parl:les ln Ru|e 3.740 Co||ecl:lons Caees. A "co||ections case" under nl|e 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney’s fees, arising from a transaction in
which property, selvices. or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages. (2) punitive damages, (3) recovery of real property. (4) recovery of personal property. or (5) a prejudgment writ of
attachment The identiticatl'on of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case manageth rules. unless a defendant tiles a responsive pleading. A rule 3.740 collections
casewl|l be subject to the requirements for service and obtaining a]udgment |n nlle 3.740.

To Partloa ln Comp|ox Casoa. ln complex cases onlyl parties must also use the Civil Case Cover Sheet to designate whether the
case is comp|el¢. if a plaintiff believes the case ls complex under rule 3.400 of the California Rules of Courtl this must be indicated by
completing the appropriate boxes in items 1 and 2. |f a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may tile and serve no later than the time of its tirst appearance a joinder in the
plaintist designation. a counter-designation that the case is not complex. or. if the plaintiff has made no designation. a designation that

 

the case ls complex.

¢ASE TYFES AND EXAMPLES
Auto Tort contract Frovlelonally Camplex Clvl| th|get|on ¢Cal.
Auto (22)-Personal lnjurylProperty _Breach of Contract/Warranty (06) Rules of Court Rules 3.400-3.403)
DamagelWllongtul Daath Breaoh of Renta|lLoase AntltnlatITrade Reguiat|on (03)
Un|naured Motoii€t (46) (li'the Contract (not unlawful detainer Conslruct|on Defect (10)
case lnvolves an uninsured or wrongful evictton) Clairns involving Mass Tort (40)
motorist claim saw lo Contractfwarranty Breach-Seller Seourttles thtgatlon (28)
arbitration check this item Plaintiff (nol‘ fraud or negligence) EnvironmentalIToxic Tort (30)
instead afAuta) Neg|lgsnt Breach ot Contractl insurance C;;enrage Glaimas”y
r PthDMD n l ' Warranty ansin' g provision complex
many D¢m.gmga¢|u|n|l)mI|-l) Other Breach of ContractIWarranty case type listed above) (41)
Tm Coleotions (e.g., money owed. open Enforcomont of Judgment
Asbssip; (04) book acoounto) (09) Enforoement of Judgment (20)
A;b¢¢i°; prrqu pmag¢ Colecticn Case-Seller Plaintiff Abstract of Judgment (Out of
Asbestos Personai injuryl Oiher Promlssory Note/Col|actions Counly)
Wrongful Death CBSB _ , Confession of Judgment (non-
product liability met mem or insurance Coverage (not provisionally damage mla"ons)
loxlolsnvllonmsnrall (24) °°"lPl°X) (1 Bl _ sister state Judgmenr
Medi¢zl Mabractice (45) Aqu Subwg€flofl Administrativa Agency Award
liedin Maipraoiioo- Olh¢r vaerase (nol unpaid norton
Physidans & Surgeons 0ther Contract (37) P€t'\l°"/Cel`\'i¢ill°n °f El'lfl'y Of
other Proiosoionai r-reolrh care contractual Frao¢l -ludsmenf on Unpald Taxes
Malpractioe Other Contract Dispute Otheé Enforcement of Judgment
other PllPo/wo(zs) R¢al Frelwlfy . °°°. . .
Premim l.iabii'rry (e.g., slip Erninenr Domainlinverse lll=°¢ll¢m°u= Civil Complaint
and fall) Condemnatlon (14) H|CO (27) _ _
intentional aodiry rnjurylPo/wo wrongful Evialon (33) Olh¢;rbgee")\i>(l:£r)ll tool silede
(e-rl-. assault vandalism) other Reai Pro e. ., nier title 26 .
intenrionai initiation or wm of pmp;:§k(,n %f §,a| P,°,J,(,ty) F°d:;lawr§ Pl~|glfwé Only
Em°"°“al Dl*\lle“ Mortgage Foreolosure "]u"h va ° my (n°"'
Neg|igent infliction of Quiet-rit|e Mech:$:l|lli::i)
Emotional Dlstress Other Re l P n eminan
Other PliPD/WD domaln, l:ndir:r':l.;trgi£n(r,,’or t Olher Commercle| Conplalnt
Non-PrlPole iorh¢r)rori roreolosure} othe°%§;"(’é°':‘n'°|:("f”'°°mp’°*l
Bushess TorllUnfa|r Bus|nesa Un|ll\llhl| Dolllnlr (,'mn_tod/‘,’Wp m ]plax)
Pm°"°° (°7) c°"‘m°'°'" (31) uisuilanwus civil Porlrion
Civil nghis (e.g.. discrinlnatlon. guidan\|a| (32) Parm°rsh| and c ome
raise anosi) (nol civil Drugs (ss) (lfllre case involves illegal G°ve,:me (§:';
harassment) (08) drugs, check this ifem.' otlierwise, other P¢iiiiqn (ngi specified
D°hm‘t'°" (°~9-- *|‘"d°l`- lb¢|) report as Commercial orResldent/al) abovs) (43)
(13) J“d'°m mm Clvll Harassment
lnl¢llwfval Pmr>¢rty (19) Peiillon Ro: Arolrr~.rrion Avvonl (11) E,der,pep°ndem Adu“
P"°f°”i°"i' NOU“Q°“°B (25) Writ of Mandate (02) Abu“
Leoal Malpm=tlw wril-Adnrniorroriv¢ Mandamus E,ed,°n contest
Other Professional Mahractice Wrtt-Mandamus on le|l.od Court P°uu°n for Name Chan a
("°""°d‘°°’ °"°“” C°*° M“'i°' P lluon for never Fro ?_ to
Other Non-PVPDIWD Tort (35) Writ-Other Limlted Court Case c C|slm m a
Employmont
Rev|ew Other Civil Petlt|on
W"’"g'“' T°"“"“"°" (36) curer ludidal Roviow (39)
other Empl°ym°m (15) Revlew ot Hea|th Oitlcer Order
Notice of Appeal-Labor
CommlsalonerAngs

 

CM~UtO[Rel/. duly 1. 2007]

 

CIVlL CASE COVER SHEET

PagoZotz

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 30 of 56

,,.__

`\\ii.lii
~`r ,_`

    

Superior Court of California, County of San Francisco/\ /\
Alternative Dispute Resolution {Al H
Program Information Package \./ 7 \c./

 

The plaintiff must serve a copy of the ADR information package
on each defendant along with the complaint (CRC 3.221(<:))

 

 

 

WHAT lS ADR?

Alternative Dispute Reso|ution (ADR) is the term used to describe the various options available
for settling a dispute without a trial. There are many different ADR processes the most common
forms of which are mediation, arbitration and settlement conferences ln ADR trained impartial
people decide disputes or help parties decide disputes themselves They can help parties
resolve disputes without having to go to court.

WHY CHOOSE ADR? '

"|t is the policy of the Superior Court that every noncriminal, nonjuvenile case participate either
in an early settlement conference, mediationl arbitration, early neutral evaluation or some other
alternative dispute resolution process prior to trial." (Local Rule 4)

ADR can have a number of advantages over traditional litigation:

o ADR can save time. A dispute often can be resolved in a matter of months, even
weeks, through ADR, while a lawsuit can take years.

o ADR can save money, including court costs, attorney fees, and expert fees.

» ADR encourages participation. The parties may have more opportunities to tell their
story than in court and may have more control over the outcome of the case.

» ADR is more satisfying. For all the above reasons, many people participating in
ADR have reported a high degree of satisfaction

HOW DO l PART|CIPATE lN ADR?
Litigants may elect to participate in ADR at any point in a case. General civil cases may
voluntarily enter into the court’s ADR programs by any of the following means:
o Flling a Stlpu|atlon to ADR: Complete and file the Stipulation form (attached to this
packet) at the clerl<’s office located at 400 McAllister Street, Room 103;
» indicating your ADR preference on the Case Management Statement (also attached to
this packet); or
o Contacting the court’s ADR office (see below) or the Bar Association of San
Francisco's ADR Services at 415-782-8905 or Www.sfbar.org/adr for more information

For more information about ADR programs or dispute resolution alternatives, contact:

Superior Court Alternative Dispute Reso|ution
400-McAllister Street, Room 103, San Francisco, CA 941 02
415-551-3869

Or, visit the court ADR website at www.sfsugeriorcoun.org

rtDR- 1 03/15 (ja) Fage 1

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 31 of 56

The San Francisco Superior Court offers different types of ADR processes for general civil
matters; each ADR program is described in the subsections below:

1) SETTLEMENT CONFERENCES

The goal of settlement conferences is to provide participants an opportunity to reach a mutually
acceptable settlement that resolves all or part of a dispute early in the litigation process.

(A) THE BAR ASSOCIATlON OF SAN FRANC|SCO (BASF) EARLY SETTLEMENT
PROGRAM (ESP): ESP remains as one of the Court’s ADR programs (see Local Rule 4.3) but
parties must select the program -the Court no longer will order parties into ESP.

Operation: Panels of pre-screened attorneys (one plaintiff, one defense co_unse|) each
with at least 10 years’ trial experience provide a minimum of two hours of settlement conference
timel including evaluation of strengths and weakness of a case and potential case value. On
occasion, a panelist with extensive experience in both plaintiff and defense roles serves as a
sole panelist. BASF handles notification to ali parties, conflict checks with the panelistsl and full
case managementl The success rate for the program is 78% and the satisfaction rate is 97%.
Full procedures are at: www.sfbar.org/esg.

Cost: BASF charges an administrative fee of $_295 per party with a cap of $590 for
parties represented by the same counsel. Waivers are available to those who qualify. For more s
informationl call lVlarilyn King at 415-782-8905, email adr@sfbar.org or see enclosed brochurel

(B) MANDATORY SETTLEMENT CONFERENCES: Parties may elect to apply to the
Presiding Judge’s department for a specially-set mandatory settlement conference. See Local
Rule 5.0 for further instructions Upon approval of the Presiding Judge. the court will schedule
the conference and assign the case for a settlement conference

2) MED|AT|ON

Nlediation is a voluntary, flexible, and confidential process in Which a neutral third party facilitates
negotiations The goal of mediation is to reach a mutually satisfactory agreement that resolves
all or part of a dispute after exploring the interests, needsl and priorities of the parties in light of
relevant evidence and the iaw.

(A) MED|AT|ON SERV|CES OF THE BAR ASSOC|AT|ON OF SAN FRANC|SCO, in
cooperation with the Superior Court. is designed to help civil litigants resolve disputes before
they incur substantial costs in litigation While it is best to utilize the program at the outset of
litigation parties may use the program at any time while a case is pending.

Operation: Experienced professional mediators, screened and approved, provide one
hour of preparation time and the first two hours of mediation time. Mediation time beyond that is
charged at the mediator's hourly rate. BASF pre~screens all mediators based upon strict
educational and experience requirements Parties can select their mediator from the panels at
www.sfbar.org/mediation or BASF can assist with mediator selection The BASF Website
contains photographs, biographies, and videos of the mediators as well as testimonials to assist
with the selection process BASF staff handles conflict checks and full case management
Mediators work with parties to arrive at a mutually agreeable solution The success rate for the
program is 64% and the satisfaction rate is 99%.

ADR- 1 03/15 Ga) Page 2

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 32 of 56

Cost: BASF charges an administrative fee of $295 per party. The hourly mediator fee
beyond the first three hours will vary depending on the mediator selected Waivers of the
administrative fee are available to those Who qualify. For more information call lv‘larilyn King at
415-782-8905, email adr@sfbar.org or see the enclosed brochure

(B) JUD|C|AL MEDlAT|ON provides mediation with a San Francisco Superior Court
judge for civil cases, which include but are not limited to, personal injury, construction defect,
employment, professional malpractice insurance coverage toxic torts and industrial accidents
Parties may utilize this program at anytime throughout the litigation process

Operation: Parties interested in judicial mediation should file a Stipu|ation to Judicial
Mediation indicating a joint request for inclusion in the program. A preference for a specific
judge may be indicated The court Will coordinate assignment of cases for the program There
is no charge for the Judiciai l\/lediation program.

, (C) PR|VATE MEDlATlON: Although not currently a part of the court's ADR program,

parties may elect any private mediator of their choice; the selection and coordination of private
mediation is the responsibility of the parties Parties may find mediators and organizations on
the lnternet. The cost of private mediation will vary depending on the mediator selected

3) ARB|TRATioN

An arbitrator is neutral attorney who presides at a hearing where the parties present evidence
through exhibits and testimony. The arbitrator applies the law to the facts of the case and
makes an award based upon the merits of the case

(A) JUD|C|AL ARB|TRAT|ON: When the court orders a case to arbitration it is called
"judiclal arbitration”. The goal of arbitration is to provide parties with an adjudication that is
earlier, faster, less formal, and usually less expensive than a trial.

Operation: Pursuant to CCP 1141.11, all civil actions in which the amount in controversy
is $50,000 or lessl and no party seeks equitable relief, shall be ordered to arbitration (Upon
stipulation of ali partles, other civil matters may be submitted to judicial arbitration.) An arbitrator
is chosen from the court's arbitration panel. Arbitrations are generally held between 7 and 9
months after a complaint has been filed. Judicial arbitration is not binding unless all parties
agree to be bound by the arbitrator's decision Any party may request a trial Within 60 days after
the arbitrator’s award has been filed. Local Rule 4.2 allows for mediation in lieu of judicial
arbitration so long as the parties file a stipulation to mediate after the filing of a complaint
There is no cost to the parties for judicial arbitration

(B) PR|VATE ARB|TRAT|ON: Although not currently a part of the court’s ADR program,
civil disputes may also be resolved through private arbitration Here, the parties voluntarily
consent to arbitration lf all parties agreel private arbitration may be binding and the parties give
up the right to judicial review of the arbitrators decision ln private arbitration the parties select
a private arbitrator and are responsible for paying the arbitrators fees

TO PART|C|PATE |N ANY OF THE COURT'S ADR PROGRAMS. PLEASE COMPLETE THE ATTACHED
ST|PULAT|ON TO ADR AND SUBM!T |T TO THE COURT. YOU MUST ALSO CONTACT BASF TO ENROLL |N
THE LISTED BASF PROGRAMS. THE COURT DOES NOT FORWARD COP|ES OF STIPULAT|ONS TO BASF,

ADR- 1 03/15 (ja) Page 3

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 33 of 56

 

. o . f¢_/\_~\
Superior Court of California /\ /\
n n `
County of Sa Fra cisco \H/ B/
H°:.§:si§ii$ii§;i°" Judicial Mediation Program Ei'\z.,§i§lli~.“:}§i£“

The Judicial Mediation program offers mediation in civil litigation With a San
Francisco Superior Court judge familiar With the area of the law that is the subject of the
controversy, Cases that Will be considered for participation in the program include, but are
not limited to personal injury, professional malpractice, construction employment, insurance
coverage disputes, mass torts and complex commercial litigation. Judicial Mediation offers
civil litigants the opportunity to engage in early mediation of a case shortly after filing the
complaint in an effort to resolve the matter before substantial funds are expended This
program may also be utilized at anytime throughout the litigation process The panel of
judges currently participating in the program includes:

The Honorable Suzanne R. Bolanos The Honorable Anne-Christine Massullo
The Honorable Angela Bradstreet The Honorable J ames Robertson, II

The Honorable Andrew Y.S. Cheng The Honorable John K. Stewart

The Honorable Curtis E.A. Karnow The Honorable Richard B. Ulmer, Jr.

The Honorable Charlene P. Kiesselbach The Honorable Mary E. Wiss

Parties interested in Judicial Mediation should file a Stipulation to Judicial Mediation
indicating a joint request for inclusion in the program and deliver a courtesy copy to
Department 610. A preference for a specific judge may be indicated on the request, and
although not guaranteed due to the judge’s availability, every effort Will be made to fulfill the
parties’ choice for a particular judge Please allow at least 30 days from the filing of the form
to receive the notice of assignment The court’s Alternative Dispute Resolution
Administrator Will facilitate assignment of cases that qualify for the program.

Note: Space and availability is limited. Submission of a stipulation to Judicial Mediation
does not guarantee inclusion in the program. You Will receive Written notification from the
court as to the outcome of your application

Alternative Dispute Resolution
400 McAllister Street, Room 103~A, San Francisco, CA 94102
(415) 551-3869

06/2018 (ek)

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 34 of 56

EJT-OO’l -INFO Expedited Jury Tria| information Sheet

 

This information sheet is for anyone involved in a civil
lawsuit who will be taking part in an expedited jury
trial_a trial that is shorter and has a smallerjury than a
traditional jury trial.

 

 

You can find the law and rules governing expedited
jury trials in Code of Civil Procedure sections
630.01$30.29 and in rules 3.1545-3.1553 of the
California Rules of Court. You carr find these at any
county law library or online. The statutes are online
at http://leginfo. legislatureca.gov/faces/codes.xhtml.
The rules are at www.com'ts.ca.gov/rules.

 

 

® What is an expedited jury tria|?

An expeditedjury trial is a short trial, generally lasting

only one or two days lt is intended to be quicker and

less expensive than a traditional jury trial.

As in a traditional jury trial, ajury will hear your case

and will reach a decision about whether one side has to

pay money to the other side. An expeditedjury trial 4

differs from a regular jury trial in several important

ways'.

0 The trial will be shorter. E`,ach side has 5 hours to
pick ajur'y, put on all its witnesses show tlrejury
its evidence, and argue its case.

¢ The jury will be srualler. There will be 8 jurors
instead of 12.

v Choosing the jury will be faster. The parties will
exercise fewer challenges

@ What cases have expedited jury trials?

¢ Maudatory expedited jury trials All limited civil
cases_cases where the demand for damages or the
value of property at issue is 325,000 or less_come
within thc mandatory expedited jury trial
procedures These can be found in the Code of
Civil Procedur'e, starting at section 630.20. Unless
your case is an unlawful detainer (eviction) action,
or meets one of the exceptions set out in the sialute,
it will be within the expedited jury trial procedures
Thesc exceptions are explained more in ® below.

o Voluutai‘y expedited jury trials. Ifyour civil
case is not a limited civil case, or even if it ls,
you carr choose to take part in a voluntary
expedited jury rri'a/, if all the parties agree to do
so. Voluntary expedited jury trials have the same
shorter time frame and smallerjui'y that the

mandatory ones do, but have one other
important aspect_all parties must waive their
rights to appea|. fn order to help keep down the
costs of litigation there are no appeals following
a voluntary expedited jury trial except in very
limited ei ‘ ‘iimstuiices. "l`hese are explained more
fully in®

@ Will the case be in front of a judge?

The trial will take place at a courthouse and a judge, or,
if you agree, a temporary judge (a court commissioner or'
an experienced attorney that the court appoints to act as
a judge) will handle the trial.

® Does the jury have to reach a
unanimous decision?

No. .lrist as in a traditional civil jury trial, only three-
quarters of thejury must agree in order to reach a
decision in an expedited jury trial. With 8 people on the

\ jury, that means that at least 6 of thejurors must agree

on thc verdict in an expedited jury trial.

® ls the decision of the jury binding
on the parties?

Generally, yes, but not always A verdict from ajury in
an expedited jury trial is like a verdict in a traditional
jury trial. The court will enter a judgment based on the
ver'dict, thejury’s decision that one or more defendants
will pay money to the plaintiff or that the plaintiff gets
no money at all.

But parties in an expeditedjury trial, like in other kinds
oftrials, are allowed to make an agreement before the
trial that guarantees that the defendant will pay a certain
amount to the plaintiff even if the jury decides on a
lower payment or no payment That agreement may also
put a cap on the highest amount that a defendant has to
pay, even ifthejur‘y decides on a higher amount These
agreements are known as “high/low agreeinents.” You
should discuss with your attorney whether you should
enter into such an agreement in your case and how it will
affect you.

3 How else is an expedited jury trial
“` different?

The goal of the expedited jury trial process is to have

shorter and less expensive trials

~ The cases that come within the mandatory expedited
jury trial procedures are all limited civil actions, and
they must proceed under the limited discovery and

 

Judiclal Council of Ca;liomia, www.courfs ca gov

Remmw1_2016_Manmwme Expedited Jury Tria| information Sheet EJr-oo1-iNi=o.Pageior2

code or civil sz¢dure. § eaolo‘.-eso. 10 9
Ci:ilv Ru|es of Court. rules 311545-3_‘,563

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 35 of 56

EJT-OO1-INFO Expedited Jury Trial information Sheet

pretrial rules that apply to those actions. See Code of
Civil Procedure sections 90-100.

0 The voluntary expeditedjury trial rules set up some
special procedures to help those cases have shorter
and less expensive trials. For example, the rules
require that several weeks before the trial takes
place, the parties show each other all exhibits and
tell each other what witnesses will be at tire trial. ln
addition, the judge will meet with the attorneys
before the trial to work out some things in advance

The other big difference is that the parties in either kind
of expedited jury trial can make agreements about how
the case will be tried so that it can be tried quickly and
effectively. These agreements may include what rules
will apply to the case, how many witnesses can testify
for each side, what kind of evidence may be used, and
what facts the parties already agree to and so do not need
the jury to decide. The parties can agree to modify many
of the rules that apply to trials generally or to any
pretrial aspect of the expedited jury trials.

® Do l have to have an expedited jury

trial if my case is for $25,000 or less?
Not always. There are some exceptions

0 The mandatory expeditedjury trial procedures do
not apply to any unlawful detainer or eviction case.

v Any party may ask to opt out of the procedures if the
case meets any of the criteria set out in Code of Civil
Procedure section 630.20(b), all of which are also
described in item 2 of the Request 10 Opt Out of
Mandatory Expedited Jury Trial (form EJT-OOB).
Any request to opt out must be made on that form,
and it must be made within a certain time period, as
set out in Cal. Rules of Court, rule 3.1546(c).Any
opposition must be filed within 15 days after the
request has been served.

 

 

T he remainder of this information sheet applies only m
voluntary expedited jury trials

 

 

Who can take part in a voluntary
expedited jury trial?

The process can be used in any civil case that the parties
agree may be tried in one or two days. To have a
voluntary expedited jury trial, both sides must want one.
Each side must agree to all the rules described in ®,
and to waive most appeal rights. The agreements
between the parties must be put into writing in a

document called [Proposed] Con.reni Order for
Voluntary Expedited Jury Trial, which will be submitted
to the court for approval. (Fornr EJT-OZO may be used
for this.) The court must issue the consent order as
proposed by the parties unless the court finds good cause
why the action should not proceed through the expedited
jury trial process

9 Why do | give up most of my rights
to an appeal in a voluntary
expedited jury trial?

To keep costs down and provide a faster end to the case,
all parties who agree to take part in a voluntary
expedited jury trial must agree to waive the right to
appeal the jury verdict or decisions by the judicial officer
concerning the trial unless one of the following happens:

o Misconduct of the judicial officer that materially
affected substantial rights of a party',

o Misconduct ofthejury; or

¢ Corruption or fraud or some other bad act
that prevented a fair trial.

In addition, parties may not ask thejudge to set thejury
verdict aside, except on those same grounds Neither you
nor the other side will be able to ask for a new trial on
the grounds that thejury verdict was too high or too low,
that legal mistakes were made before or during the triai,
or that new evidence was found later.

id Can i change my mind after agreeing
to a voluntary expedited jury trial?

No, unless the other side or the court agrees. Once you
and the other side have agreed to take part in a voluntary
expeditedjury trial, that agreement is binding on both
sides. lt can be changed only if both sides want to
change it or stop the process or if a court decides there
are good reasons the voluntary expedited jury trial
should not be used in the case. This is why it is
important to talk to your attorney before agreeing to a
voluntary expeditedjury trial. This information sheet
does not cover everything you may need to know about
voluntary expedited jury trials. lt only gives you an
overview of the process and how it may affect your
rights. You should discuss all the points covered here
and ally questions you have about expedited jury
trials with an attorney before agreeing to a voluntary
expedited jury trial.

 

Revised duly 1. 2016

Expedited Jury Triai information Sheet

EJT-001-lNFO, Page 2 Of 2

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 36 of 56

 

 

ATTORNEY ca PARTY wirHouT ATTORNEY (rvair'ré"§ii<i§dd'r`ess) ' ' ` FoR couRr use oNi.Y

TELEPHONE NO,:
ATTORNEY FOR (Name).‘

 

 

SUPERlOR COURT OF CAL|FORN|A. COUNTY OF SAN FRANC|SCO
400 McAllister Sireet
San Francisco. CA 94102-4514

 

 

 

PLAINT|FFIPET|T|ONER:

DEFENDANT/RESPONDENT:

 

 

__ CASE NUMBER‘.
ST|PULATION TO ALTERNAT|VE D|SPUTE RESOLUT|ON (ADR)

DEPARTMENT 810

 

 

 

 

1) The parties hereby stipulate that this action shall be submitted to the following ADR process:

ij

[]

2) The parties agree that the ADR Process shall be completed by (date):

Early Settlement Program of the Bar Associat|on of San Francisco (BASF) - Pre-screened experienced attorneys provide
a minimum of 2 hours of settlement conference time for a BASF administrative fee of $295 per party. Waivers are available to
those who qualify. BASF handles notification to all parties, conflict checks with the panelists, and full case
management www.sfbar.org/esp

Mediation Services of BASF - Experienced professional mediators, screened and approved, provide one hour of preparation
and the first two hours of mediation time for a BASF administrative fee of $295 per parly. Mediation time beyond that is charged
at the mediator's hourly rate, Waivers of the administrative fee are available to those who qualify. BASF assists parties with
mediator selection, conflicts checks and full case management www.sfbar.org/mediation

Private Mediation - Mediators and ADR provider organizations charge by the hour or by the day, current market rates. ADR
organizations may also charge an administrative fee. Parties may find experienced mediators and organizations on the lnternet.

Judiciai Arbltratlon - Non-binding arbitration is available to cases in which the amount in controversy is $50.000 or less and no
equitable relief is sought The court appoints a pre-screened arbitrator who will issue an award. There is no fee for this

program. www.sfsugeriorcourt.org

Judiciai Mediation - The Judiciai Mediation program offers mediation in civil litigation with a San Francisco Superior Court
judge familiar with the area of the law that is the subject of the controversy, There is no fee for this program.
www.sfsupariorcouri.org

Judge Requested (see list of Judges currently participating in the program):

 

Date range requested for Judiciai Mediation (from the filing of stipulation to Judiciai Mediation):
/
l:\ 30-90 days l:l 90-120 days l:] Olher (please specify)

Other ADR process (describe)

 

 

3) Piaintiff(s) and Defendant(s) further agree as follows:

 

 

 

 

 

 

 

Name of Party Stipulating 7 Name of Pariy Stipuiating

Name of Party or Attorney Executlng Stipulation Name of Party or Attorney Executlng Stipuiation
Signature of Party or Attorney Signature of Party or Attorney _d

I:] Plaintiff [:l Defendant [:| Cross-defendant ' l:] Plaintiff l:l Defendant l:_i Cross-defendant
Dated: Dated:

 

 

l:] Additional signature(s) attached

 

ADR-2 03/15 ST|PULAT|ON TO ALTERNAT|VE D|SPUTE RESOLUT|ON

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 37 of 56

 

 

 

 

 

 

CM-1 10
ArroRNEY on PARTY wrrnour ArroaNsv (Nam», stare ear number, and address); Ek"'c`o£rk`ri}§é'o_rvn"m__”'"`_
TELEFHONE No; FAx No. (opr.onar);
E-MAlL ADDRESS {0plr`onal);
ATTORNEY FOR {Name);
SUFER|OR COURT OF CAL|FORN|A, COUNTY OF
STREET AD_DRESS:
MA|LlNG ADDRESS:
ClTV AND ZlP CDDE:
BRANCH NAME:
PLAlNT|FF/PET|T|ONER:
DEFENDANT/RESPONDENT:
CASE MANAGEMENT STATEMENT CASE NUMBER’
(check one): l:i uNLerrED cAsE i:| LrMiTED cAsE
(Amount demanded (Amount demanded is $25,000
exceeds $25,000) or less)
A CASE MANAGEMENT CONFERENCE is scheduled as follows:
Date: Time; Dept.; Div.: Room:
Address of court (if different from the address above).'
l:| Notice of intent to Appear by Teiephone, by (name):

 

 

 

iNSTRUCTiONS: Ail applicable boxes must be checked, and the specified information must be provided

1. Party or parties (answerone}:

:I This statement is submitted by party (name):
b. l:l This statement is submitted ]o|ntiy by parties (namas):

2. Complaint and cross-complaint {to be answered by plaintiffs and cross-complainants only)
a. The complaint was filed on (date).'
b. l:l The cross-complaintl if anyl was tiled on (date):

3. Service (to be answered by plaintiffs and cross-complainants only)
l:l Ail parties named' in the complaint and cross-complaint have been served, have appeared or have been dismissed
b. l:l The following parties named' in the complaint or cross- complaint
(1) [:;l have not been served (specify names and explain why not):

(2) :l have been served but have not appeared and have not been dismissed (specifynemes),'

(3) l:l have had a default entered against them (specify names).'

c. l :Ml The following additional parties may be added (speoify names, nature of involvement in case, and date by which
they may be served):

4. Descrlptlon of case

 

 

a- TYP@ Of CBS€ in l:l complaint l:l cross-complaint (Describe, including causes of acl/on):
__....__. _..._ ______.,A_. __ ,, ._w,,, __ ,,, ,,__ P\QB 1 0{ 5
F°g;‘dtg;v§gL°;."g;’g;?,‘,g=g,g” cAsE MANAGEMENT sTA'rEMENT Cg¢l;\g§;z¢;;g¢;;é

CM~11O lRav. Juiy 1. 201 t] www.courts ca gov

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 38 of 56

CNl-110

 

_ PLA|NT|FF/PET|T|ONER: CASE NUMBER:
DEFENDANT/RES PONDENT;

 

 

 

4. br Provide a brief statement of the case, including any damages (/f personal injury damages are sought, specify the injury and
damages claimed, including medical expenses to date [indicate source and amount], estimated future medical expenses lost
earnings to date, and estimated future lost earnings lf equitable relief is soughl, describe the nature of the relief.)

I:] (lf more space is needed, check this box and attach a page designated as Attachment 4b,)
5. Jury or nonjury trial

The party or parties request l:l a jury trial I:l a nonjury trial. (Ifmore than one party, provide the name of each party
requesting a jury trlel),'

'6. Trial date
a. l:l The trial has been Sel for (date):

b. l:l No trial date has been set. This case will be ready for trial within 12 months cf the date of the filing of the complaint (if
not, explain):

c. Dates on which parties or attorneys will not be available for trial (sp_ecify dates and explain reasons for unavailability):

7. Estimated length of trial
The party or parties estimate that the trial will take (check cne):
a. l:l days (specify number):
b. l:l hours (ehort causes) (specify).'

8. Trial representation (to be answered for each party)
The party or parties w|il be represented at trial [::l by the attorney or party listed in the caption [::I by the following:

a, Attorney:

b. Firm:

c. Address:

d. Telephone number: f. Fax number:

;e. E-mailaddress: g. Partyrepresented:

l I Additionai representation is described in Attachment 8.

9. Preference
l:l This case is entitled to preference (specify code section):

10. Aiternative dispute resolution (ADR)

a. ADR information package. Please note that different ADR processes are available in different courts and communities; read
the ADR information package provided by the court under rule 3.221 for information about the processes available through the
court and community programs in this case.

(1) For parties represented by counsel; Counsel l:l has l:i has not provided the ADR information package identified
in rule 3.221 to the client and reviewed ADR options with the client.

(2) For self-represented parties: Party l:l has l:l has not reviewed the ADR information package identified in rule 3.221.

b. Referral to judicial arbitration or civil action mediation (if available).

(1) |:| Thls,matter is sub'ect to mandatory judicial arbitration under Code of Civil Procedure section 1141 .11 or to civil action
' mediationl under ode of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
statutory imil.

(2) l Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specihed in Code of
Civil Procedure section 1141.11,

(3) l l This case is exam tfrorn judicial arbitration under rule 3.811 ofthe California Rules of Courlor from civil action
mediation under ode of Civil Procedure section 1775 et seq. (specify exemption):

 

CM~"°IR“ J"‘v 1- 2°“} cAsE MANAGEMENT sri§"r`eMENT F“W°"`

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 39 of 56

CM-110

 

 

__ PLAlNTlFF/PET|T|ONERZ
DEFENDANT/RESPONDENT:

CASE NUMBER:

 

 

10. c. indicate the ADR process or processes that the party or parties are willing to participate inl have agreed to participate inl or
have already participated in (check all that apply and provide the specified information):

 

The party or parties completing
this form are willing to
participate in the following ADR
processes (check all that app/y):

if the party or parties completing this form in the case have agreed to
participate in or have already completed an ADR process or processes
indicate the status of the processes (ati‘ach a copy of the parties'ADR
stipulation): -

 

(1) Mediation

l::l

Mediation session not yet scheduled
Mediation session scheduled for (date):
Agreed to complete mediation by (date):

Mediation completed on (date):

 

(2) Settlement
conference

Sett|ement conference not yet scheduled
Settleinent conference scheduled for (date):
Agreed to complete settlement conference by (date):

Seiiiement conference completed on (date):

 

(3) Neutral evaluation

Neutral evaluation not yet scheduled
Neutral evaluation scheduled for (date):
Agreed to complete neutral evaluation by (date):

Neutral evaluation completed on (date):

 

(4) Nonbinding judicial
arbitration

Judiciai arbitration not yet scheduled
Judiciai arbitration scheduled for (date):
Agreed to complete judicial arbitration by (date):

Judiciai arbitration completed on (date):

 

(5) Binding private
arbitration

Private arbitration not yet scheduled
Private arbitration scheduled for (date):
Agreed to complete private arbitration by (date):

Private arbitration completed on (date):

 

(6) Other (specify):

 

 

 

|]UU|] l:l[||:ll:l [l[]l][| Ul][|[] U[][l[i [l[l[|[]

ADR session not yet scheduled

ADR session scheduled for (date):

Agreed to complete ADR session by (date):
ADR completed on (date):

 

 

civ-rio inev. Jury i, 20111

CASE MANAGEMENT STATEMENT

Page ;I ofB

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 40 of 56

 

 

, CM-_“U.D
PLAlNTlFF/PET\TIONER; GASE NuMBER:

 

DEFENDANT/RESPONDENT:

 

 

11` insurance

a. i:l insurance carrier. if anyl for party filing this statement (name):
b. Reservation ofrights: i:i Yes l:] No

c. I:l Coverage issues will significantly affect resolution of this case (expiain).'

12. Jur|sd|ction

indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
\:] Bankruptcy |:i Other (spocify):

Status:

13. Re|ated cases, consolidation, and coordination
a_ [____| There are companionl underlyingl or related cases.
(1) Name of case:
(2) Name of court:

(3) Case number:
(4) Status:

I:l Addiiionai cases are described in Attachment 13a.
b. i:i A motion to l:i COnSO|idafe l:i coordinate will be fried by (name pariy):

14, Bifurcation

[:i The party or parties intend to tile a motion for an order bifurcating, severing, or coordinating the following issues or causes of
action (specify moving party, type ofmotion, and reasons):

15. Other motions

i:i The party or parties expect to file the following motions before trial (specify moving party, type of moi/`on, and issues):

16. Discovery
a. i:l The party or parties have completed all discovery.
b. i:i The following discovery will be completed by the date specined (describe all anticipated discovery):
w Descrlgtion Date

C_ l | The following discovery lssues, including issues regarding the discovery of electronically stored information, are
anticipated (specify):

 

CN=-t 10[Rav July 1, 201|]

CASE MANAGEMENT STATEN'|ENT *"'°° 4 °' 5

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 41 of 56

PLAlNTlFF/PET|T|ONER'. cAse NuMeER;

DEFENDANT/RESPONDENT:

 

 

 

17. Economic litigation

a. l ,l This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
of Civil Procedure sections 90-98 will apply to this case.

b._ I:i This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery or trial
should not apply to this case).'

18. Other issues

i:i The party or parties request that the following additional matters be considered or determined at the case management
conference (specify).'

19. Meet and confer

a. [::] The party or parties have met and conferred with all parties on all subjects required by rule 3.724 of the California Rules
of Court (i‘f not, explain):

b. After meeting and conferring as required by rule 3.724 of the California Ruies ot Court. the parties agree on the following
(specify):

20. Total number of pages attached (ifany).' 7

l am completely familiar with this case and will be fully prepared to discuss the status of discovery and alternative dispute resolution,
as well as other issues raised by this statement, and will possess the authority to enter into stipulations on these issues at the time of
the case management conference, including the written authority of the party where required.

Date:

b

(TYPE OR PR|NT NAME) iSiGNATURE OF FARTY UR ATI(JRNEV)

b

irYr-E on Pniur NAME) rsiciv.\rune oi= PARTY on Arroertevi
[::] Additiorial signatures are attached

 

 

 

CM-1i0(Rev.rJuly1. 2011} CASE MANAGEMENT STATEMENT flagee ore

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 42 of 56

 

 

ArroRNEY oR PART¥ wirHouT ATTORNEY (Name and address) " FoR couRr usi.= oNLY

TELEPHONE NO.Z
ATTORNEY FOR (Nanie):

 

SUPER|OR COURT OF CAL|FORN|A, COUNTY OF SAN FRANC|SCO
400 McAllister Streei
San Francisco. CA 94102-4514

 

 

PLA|NT|FF/PET|TIONERZ

DEFENDANT/RESPONDENT:

 

 

 

cAsE`NuMBER:
s'riPuLATioN To ALTERNATivE DisPUTE REsoLuTioN (ADR)
DEPARTMENT 610

 

 

 

1) The parties hereby stipulate that this action shall be submitted to the following ADR process:

i'_'i

2) The parties agree that the ADR Process shall be completed by (date):

` Eariy Settiement Program of the Bar Association of San Francisco (BASF) - Pre-screened experienced attorneys provide

a minimum of 2 hours of settlement conference time for a BASF administrative fee of $295 per party. Waivers are available to
those who qualify. BASF handles notification to all parties, conflict checks with the panelists, and full case

management. www.sfbar.org/esp

Mediation Services of BASF - Experienced professional mediators, screened and approved, provide one hour of preparation
and the first two hours of mediation time for a BASF administrative fee of $295 per party. Mediation time beyond that is charged
at the mediator's hourly rate. Waivers of the administrative fee are available to those who qualify. BASF assists parties with
mediator selectionl conflicts checks and full case management www.sfbar.orglmediation

Private Mediation - Mediators and ADR provider organizations charge by the hour or by the day, current market rates. ADR
organizations may also charge an administrative fee. Parties may find experienced mediators and organizations on the lntemet.

Judiciai Arbitration - Non-binding arbitration is available to cases in which the amount in controversy is $50.000 or less and no
equitable relief is sought. The court appoints a pre-screened arbitrator who will issue an award. There is no fee for this

program. www.sfsugeriorcourt.org

Judiciai Mediation - The Judiciai Mediation program offers mediation in civil litigation with a San Francisco Superior Court
judge familiar with the area of the law that is the subject of the controversy, There ls rio fee for this program.
www.slsugeriorcourt.org

Judge Requested (see list of Judges currently participating in the program):

 

Date range requested for Judiciai Mediation (from the filing of stipulation to Judiciai Mediation):
i:] 30-90 days \'_'i 90~120 days [:l Other (please specify)

Other ADR process (describe)

 

 

3) Plaintiff(s) and Defendant(s) further agree as follows:

 

 

 

 

 

 

 

Name of Party Stlpuiatlng Name of Party Stlpuiatlng

Name of Party or Attorney Executing Stipuiation Name of Party or Attorney Executing Stlpuiation
Signature of Party or Attorney Signature of Party or Attorney

j:] Plaintiff [___j Defendant l:l Cross-defendant [:| Plaintiff i:j Defendant j:] Cross-defendant
Dated: Dated:

ADR-2 03/15 STiPULAT|ON TO ALTERNAT|VE D|SPUTE RESOLUT|ON

 

 

[:j Additional signature(s) attached

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 43 of 56

POS-015

ATTORNEV OR PAl'\‘T\l WiTHOUT ATTORNEV (Nume. Sleto Ber number. and address). FOR CU'JRT 1155 aNL Y

Ray E. Gallo (SBN 158903); Dominic Valerian (SBN 240001)
_G_allo LLP

l604 Soiano Ave., Suite B, Berke|ey, CA 94707

 

TELEPHoNe No. 41 5_257_8'800 FAX No iOpiiwal).
E`M‘°`"' A°°RESS ‘°P"°""" rgallo@gallo.law
internist ron miami Alfred Morales

 

suPERioR couRr oF cALii-'oRNiA, couNTY oi= SAN FRANC!SCO
swear maass 400 McAllister St.
MA"-'NG A°DF*ESS; 400 McAllister St.
C"Y AND Z"’ °°DE= San Francisco. CA 94102
BRA"°"‘ NAMF~ Civic Center Courthouse

 

PLA|NT|FF/PET|T|ONER: Aifl'ed Morales
DEFENDANT/RESPONDENT: Walgreen C0.

 

CASE NUMBER;

NOTICE AND ACKNOWLEDGMENT OF RECEIPT-ClViL CGC_]8-570597

 

 

 

 

TO (lnsert name of party being served).' Walgreen Co.

 

NOTlCE

The summons and other documents identiued below are being served pursuant to section 415.30 of the California Code of Civil
Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you

(or the party on whose behalf you are being served) to liability for the payment of any expenses incurred ln serving a summons
on you in any other manner permitted by law.

if you are being served on behalf of a corporation. an unincorporated association (includlng a partnership), or other entity, this
form must be signed by you ln the name of such entity or by a person authorized to receive service of process on behalf of such
entity. ln all other cases. this form must be signed by you personally or by a person authorized by you to acknowledge receipt of

summons. if you return this form to the sender, service of a summons ls deemed complete on the day you sign the
acknowledgment of receipt below.

 

 

 

 

A
Date of mailing: December l l, 2018
S§gson Shimim } M
fTV°E OR PR|NT NAME) AGNAWRE OF sEN@:MusT No'r se A PARTY iN 'niis cAsE)

ACKNOWLEDGMENT OF RECE|PT

This acknowledges receipt of (to be completed by sender before mailing):
1. i:i A copy of the summons and of the complaint
2. i::i Other (speclfy):

Civil Case Cover Sheet; Notice to Plaintiff; Aitcmativc Dispute Resoiution Program lnformation -
Packagc; Stipulation to Altemative Dispute Resoiution (ADR)

(To be completed by reciplent):

Date this form ls signed:

(TYPE OR PRle YC>UR NAME AND NAME OF EN'HTY. lF ANY. LsieNA'ruRE oF PeRsoN Aci<NowLi=_ociNG necEiPr. wirH TiTLE iF
oN wHosE eeHALF Tiiis FoRM is sieNeoj Aci< owLEocMeNr rs moe on esiiAi.F oF ANo'rHER PERsoN oR EN'rrrY)

Page 1 el 1
Form Moptod for Mandalory Use

,udi,,_. coundl°,c,..,mn, NoricE AND Aci<Nowi.i=.ocMENT oi= REcEiPT _ civii. °°°° °;§‘?.'tt_';;,°,°:i,“q:;
PDS-OtS[Rsv January1,2005] . wmv.cowtlnl'o.cs.gov

 

Case 4:19-cv-OOOS5-YGR Document 1 Filed 01/07/19 Page 44 of 56

EXHIBIT B

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 45 of 56

POS-O‘i 5
ATroRiii=.v on i=ARrv wirirour ATToRNnYr~m. sim sarnvmb¢r.»nmmni. - F°" ¢°”R' use °”'-V

Ray. E. Gallo (SBN 158903); Dominio Vaicrian (SBN 240001)
_Giillo LLP.

l604 Solano Ave., Suite B, Berkeicy, CA 94707

 

'rztsr»ious No. 4 1 5.257_3800 i-'Ax No. ropirmi).
E-mii.mnnses loprrmi). rgall°@ga"o_law

AtroRNsv FoRrN""')~ Aifred Morales

 

suPERioR couRT oF cAi.iFoRNiA, couNTY or-' SAN FRANCISCO
STREETA=>DRESS 400 McAllister Si.
W“L'N° *“°RE“= 400 McAllister St.
°’TY‘N° z"’ c°°E= San Francisco, CA 94102
WN°“ NA“E Civic Center Courthouse

 

PLAiNTiFF/PermoNER: Alfred Morales
oeFENoANT/RESPONDENT: Walgreen Co.

 

CASE NUMBER.

NOTICE AND ACKNOWLEDGMENT OF RECE|PT-ClViL ' CGC-18-570597

 

 

 

 

TO (lnsert name of party being served): Walgreen Co.

 

NOTlCE

The summons and other documents identified below are being sawed pursuant to section 415.30 of the California Code of Civil
Procedure. Your failure to complete this form end return ii within 20 days from the date of mailing shown below may subject you

(or the party on whose behalf you are being served) to liability for the paymenth any expenses incurred in serving a summons
on you ln any other manner permitted by law.

if you are being served on behalf of a corporation. an unincorporated association (|ncluding a partnership). or other entity. this
form must be signed by you in the name of such entity~or by a person authorized to receive service of process on behalf of such
entity. in all other cases. this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
summons if you return this form to th`s sendei. service of a summons le deemed complete on the day you sign the
acknowledgment of receipt beiow. n

Date ofmalling: December l l, 2018

 

 

 

S_e_ason Shim i7u . > A_!`
mrs on i=RiN'r NAMEi (sioNAruRs or ssu@:msr Nor as A mm iN mis crisiz)
ACKNOWLEDGMENT OF RECE|PT

This acknowledges receipt cf (to be completed by sender before mailing):
1. m A copy of the summons and of the compialnt.
2. Other (speclfy): ' ‘ ' , -

Civil Case Cover Sheet; Noticc`to Plaintiff; Altemative Dispute Resolution Program Information
Package; Stipuiation to Altcrnativc Dispute Resoiution (ADR)

_ \;, .- , _
l g \|." .
-

(To be completed by reclpienf).' iqi\ `

Date ihlsfomis signed: /Z//j'// J>~ ' .
A//i 5010 Q. ;~`:C./CH~/i>”\ >

HYFE OR PH|NT YDUR NAME AND NAME QF EN`|11’Y. lFANY. KquiGNATURE OF FERSON ACKNOWLEDO|NO RECE|PT. WiTH `|1TLE iF \
ON WHOSE BEHALF TH|S FORM iS S|GNED) AC OWLEDGMENT iS MADE ON BEHALF OF ANOTHER PERSON OR ENT|TV)

 

 

Flgo 1 of l
F°t:d?:g’t‘,,“ut‘:;.’t:z";.m.‘:'° NoricE AND ACKNOWLEDGMENT oi= REcEiPT _- civiL °°d' ;'§°.‘t‘t_*;’°‘f°:t#°d
FDS-utolRev January1.20¢i5| moor/ambuch

 

 

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 46 of 56

EXHIBIT C

 

\OOO\`IO\U'l-ldb~)l\.)>-*

>-1'»-4»-\)-1»-\
-i>-mN)-‘O

lRV|NE, CA 92612-4414

|_s
m

BRYAN CAVE LE|GHTlJN PA|SNER LLP
3151 MICHELSCN DR|VE. SU|TE 1500

NNNNNNNNN»-'._-._.,_.
OO\]O\LA-PU)Nd-‘C\DOO\]O\

 

Case 4:19-cv-00085-YGR Documentl Filed 01/07/19

BRYAN CAVE LEIGHTON PAISNER LLP
Allison Eckstrom, CA Bar No. 217255
E-Mail: allison.eckstrom@bclplaw.com
Christopher J. Archibald, CA Bar No. 253 075
E~Mail: christopher.archibald@bclplaw.com
Michael E. Olsen, CA Bar No. 307358
E-Mail: michael.0lsen@bclplaw.com
3161 Michelson Drive, Suite 1500
Irvine, CA 92612-4414
Telephone: (949) 223-7000
Facsimile: (949) 223-7100

Attorneys for Defendant
WALGREEN CO.

Page 47 of 56

SUPERIOR COURT OF THE STATE OF CALIFORNIA '

F()R THE_COUNTY OF SAN FRANCISCO - CIVIC CENTER COURTH()USE

ALFRED MCRALES, individually and on
behalf of all others similarly situated,

Plaintiff,
v.

WALGREEN CO., an lllinois corporation
and DOES 1-50, inclusive, `

Defendants .

 

 

12329538.1

Case No.: CGC-18-5_70597

DEFENDANT WALGREEN CO.’S
ANSWER TO PLAINTIFF’S CLASS

. ACTION COMPLAINT

Hon. Teri L. Jackson
Department 610

Date Action lilled: October 16,. 2018

DEFENDANT WALGREEN CO.’S ANSWER 'I`O PLAINTlFF’S CLASS ACTION COMPLAINT

 

 

 

|_\

\ooo\r.o\u~_.r>o.)`t\)

-1-a »- i-\ »- »-¢'
.|> bd l\) \-‘ O

lRVl-NE, CA 92612-4414

,_.
Ul

BRYAN CAVE LElGHTON PA|SNER LLP.
3161 MlCHELSCN DR|VE, SU|TE 1500

NNNt\)`t\)r\)NN»-‘.-‘--»-"
~)o-v.po.)z~.)_»-o\ooo\lo\

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 48 of 56

Defendant WALGREEN CO. (“Walgreens”) hereby responds to the allegations contained
in the Complaint (“Complaint”) filed by Plaintiff ALFRED MORALES (“Plairitiff”) as follows:

Pursuant to Code of Civil Procedure section 431.30(d), Walgreens denies generally and
specifically each and every allegation contained in the Complaint. Walgreens further denies that
Plaintiff has been injured or damaged in any manner 01‘ amount or is entitled to any relief of~ any

kind Without limiting the generality of the foregoing, Walgieens generally and specifically
denies that Plaintiff, or any member of the putative class, has been damaged in any way 01
amount, _by leason of any acts or omissions of Walgreens, or at all. -
' sEPARATE DEFENSES .

Walgreens specifically reserves the right to amend its Answer to allege further affirmative -
defenses that it may have against Plaintiff an_d/oi the putative class and/01 subclasses. The Court
has not yet certified a class, and the putative class membeis are not parties to th_e action.
Walgreens fu1ther reserves the right to amend its Answer if additional defenses become apparent
throughout the course of litigation'- v 7 l _

- Notwithstanding the foregoing, and without waiving its rights to assert additional
defenses, Walgreens alleges the following affiimativ_e defenses that it now knows to be applicable
to Plaintiff and/or all or some of the putative class members As for its separate and.independent
affirmative defenses m this action, and without conceding that it bears the burden of proof 01
persuasion as to any affiimative defense, Walgreens alleges as follows:

First Affirmative Defense

 

(F ailure to State Facts Sufficient to Constitute a Cause of Action)
1. The Complaint, and the each cause of action alleged therein, fails to state facts
sufficient t_o constitute a cause of action against Walgreens. v
` /// ' ' '
///

~ ///

[\)
00

 

12329533. 1 ~ ' 1
DEFENDANT wALGREEN CO. ’S ANSWER TO PLAlNTiFF s CLASS ACTlON COMPLAlNT

 

 

 

\ooo\io\v\.i>~wi\>»_-

»-~i-Ai-\»-¢i_-
-IdL)-)[\)l-*O

thiNE. CA 92612-4414

p_n
kit

BRYAN CAVE LE|GHTDN PA|SNER LLP
3151 MlCHELSON DR|VE. SU|TE 1500

NNNNNN[\)NNv-\'-*>-*'-*
oo\lC\U'c-bb~\[\)>-\O\$CO\'|O\

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 49 of 56

MY_¢M
(Exempt from Ovei'time)

2-. The Complaint, and each cause of action alleged therein, is barred because Plaintiff
and putative class are-exempt from overtime laws pursuant to the exemptions under applicable
state 'laws. Accordingly, Plaintiff and the putative class are barred from any recovery on the
causes of action asserted in the Complaint.

Third At`firmative Defense
(Statute of Limitations) _

_ 3. The Complaint, and each) cause of action alleged therein, is barred, in whole or in
part, by the applicable statutes of limitations, including, but not limited to, Code of Civil
Procedure Sections 337, 338(a), 339, 34_0(a), 340(b), and Business &' Proj%ssions Code' Section
17208.` . §

WHY
(siandiag) `

4. The Complaint, and each cause of action alleged therein, is barred because Plaintiff
lacks standing to bring one or more of the claims being asserted either on his own behalf or in his
capacity as a putative class representative

Fifth Affirmative Defense

 

(Substantial Compliance with Applicable Laws and Regulations)

5 . Plaintist Complaint, and each cause of action alleged therein, is barred, in whole
or in part, because Walgreens has substantially complied with any and all applicable statutes,
regulations, and laws. _ l -

Biné_ffirnwfi___v§_l_)iws_e.
(De Minimis)

6. - Plaintiff’s Complaint, and each cause of action alleged therein, is barred, in whole
or in part, on the grounds that any liability for unpaid wages is de minimis.
//

//

` 12329$33.1 2
DEFENDANT WALGREEN CO.’S ANSWER TO PLAlNTlFF`S CLASS ACTION COMPLAINT

 

 

 

lRVtNE, CA 92612-4414

BRYAN CAVE LElGHTON PA|SNER LLP
3161 MICHELSCN DR|VE. SUl-TE 1500

\lO\U!Jdb-)N

10
11
12
13
14
' 15
16
-17
is
- 19
20
21
22
23
24
25
26
27
28

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 50 of 56

Seventh At'f`irmative Defense `

 

(No Knowing and Intentional Failure)
7.' Walgreens did not knowingly or intentionally fail to provide accurate, itemized l
statements to Plaintiff and the putative class within the meaning of Labor Code Section 226.
Eighth Affirigative Defense
(Paid All Wages,Owed)-* -' l
8. The Complaint, and each cause of action alleged therein,.is barred, in whole or'in
part, because Plaintiff and the putative class received all wages, income, or salary to which they
have ever been entitled d

Ninth Affirmative Defense

 

(_Good-Faith Dispute)

9. The - Complaint, and each cause of action alleged therein, is barred because
Walgreens did not willfully fail to pay Plaintiff and the putative class wages, as a good faith '
dispute exists as to whether any wages are due. l v

Tenth Aff`irmative Defense
(Piaintirf seemed or Absenced)

10. The 'Complaint, and each cause of action alleged therein, is barred to the extent
Plaintiff and the putative class have secreted or absented themselves in order to avoid payment of
wages, or to the extent they refused to receive payment of wages when fully tendered

- Eleventh At`firmative Defense
(Not Entitled to Equitable Relief)

_11. » Plaintiff and putative class members are not entitled to ' the equitable relief
requested in the Complaint, or to any injunctive or other form of equitable relief, because, among
other things, Plaintiff and putative class members have an adequate remedy at law if they were to
succeed in this action. . l
//`

//
/)

_12329538.1 3 _

 

DEFENDANT WALGREEN CO.’S ANSWER TO PLAINTlFF’S CLASS ACTlON COMPLAINT

 

 

 

. ._.

\D 00 \'| O\'U! -ld W N

»-l |-* l-‘ r-_t»-*
.|dLA)I\)?-‘O

|RVlNE. CA 92612-441§

._»
LJI

BRYAN CAVE LElGl-l'roN PAlsNER LLP
3161 M1cHELsoN DRlvE, Sul'rE 1500

NNNNNN$)NN-~»--~»-
oo\xo\u--i>~w'r~.)~c>\ooo\lo\

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 51 of 56

Twelfth Afflrmative Defense

 

(Avoidable Consequences Doctrine)

.1-2. Plaintiff and the putative class members are not entitled to recovery onl some or all
of the purported causes of action because any purported loss could and should have been reduced
o_r_ avoided by Plaintiff and the putative class by complying with company instructions and
procedures ' l

_Thirteenth Affirmative Defense

 

(Failure to Miti`gate)

13. ' Plaintiffs and the putative class’ recovery as to each purported cause of action '-

alleged in the Complaint is barred, in whole or in palt, by their failure to exercise reasonable care
and diligence to mitigate any damages allegedly accruing to them. -

Fourteenth Aff'lrmative Defense

 

(_Offset) `

14. Walgreens denies that it has unlawfully failed to pay any amounts for wages to
Plaintiff or putative class members, or that it othe1wise acted improperly. However, any
entitlement that Plaintiff or putative class members may have to additional wages is subject to an
offset for payments or benefits that Plaintiff or putative class membe1s may have received (or may
receive) f1om Walg1eens.

Fifteenth Affirmative Defense
(Privilege/Justiiication)

15. lWa'lgreens’ actions concerning the matters alleged in the Complaint, if any, were

privileged and/or justified n

-Sixteenth Affirmative Defense

 

(No Unjust Enrichment) _
16. Walgreens alleges that Plaintiff and the putative class have not suffered any losses,
and Walgreens has not been unjustly enriched as a result of any action by Walgreens. Plaintiff and
the putative class, therefore, are not entitled to any disgorgement or restitution l

//

12329533. 1 n ' 4
DEFENDANT WALGREEN CO. ’S ANSWER TO PLAINTlFF’ S CLASS ACTlON COMPLAINT

 

 

 

\O®\IO\Lh-D~Wl\)>-*

»-\-)-»-¢)-
AL»J[\.>\-C>

lRVlNE, CA 92512-4414

p_»
Lh

BRYAN CAVE LE|GHTON PA|SNER LLP
3161 MlC\-lEL$ON DRWE, SUITE 1500

NNNMMNNr~)N»-._._.._.
oo\rc\u\-i>~w,r~.>»-»o\o_oo\rc\

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 52 of 56

Seventeenth Affirmative Defense

 

l(Representation Not Proper)
17. Plaintiff is not an adequate representative of` the alleged putative class in this
action. v
Eightcenth Affirmative Defense
(No Comrnunity of Interest)
18. The putative class members do not share a community of interest in common
questions of law and/or fact. n 1 -

Nineteenth _Affirm ative Defense

 

(Failure to State a _Class Action Claim)
19. The Complaint fails to allege facts sufficient to constitute a cognizable class action
Twer_\tieth Aff“rrmative Defense
(Unconstitutional as Class and/or Representative Action)

20. The class allegations are ban'ed on the ground that, if this action is certified as a
class action, Walgreens’ rights under the Fifth and Seventh Amendments to the United States
Constitution would be violated.

W-Hrst Affirmative Defense '
(Laches)
21. The Complaint is barred by the doctrine of laches.
Tweng-second Affirmative Defense
(Estoppel)
22. The Complaint is barred by the doctrine of estoppel.
Twentv~third Ai`firmative Deferrs_e
(Waiver)
23.. The Complaint is barred by the doctrine of waiver.
Twen§y-fourth Affirmative Defense
(Unclean Hands) n
, 24. The Complaint is barred by the doctrine of unclean hands.

12329538.1 v 5
DEFENDANT WALGREEN CO.’S ANSWER 'l`O PLAINTlFF’S CLASS ACTlON COMPLAlNT

 

 

 

 

BRYAN CAVE LE|GHTON PA|SNER LLP
3161 M|CHEL$ON DR|VE. SU|TE 1500

IRV|NE, CA 92612-4414

\OOC\IO\Lh-PLRN

10
11
12
13
14
15
16
17
18
19
20
21
22

237

24
25
26
27
28

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 53 of 56

Twenty-t"if_th Affirmative Defense

(F ailure to Exhaust Administrative Remedies)

25. Plaintiff has failed to exhaust remedies available under statutes, regulations, rules
and procedures relating to the matters alleged in the Complaint, and is barred by reason of his
failure to do so.

Tgen§y-sixth Affirmative _Dei`ense
(Accord and Satisfaction)
26. The Complaint is barred, in whole or in part, by the doctrine of accord and
satisfaction
Twenty-seventh Affirmative Defense
(Release)
27. . The Complaint is barred, in whole or in part, by'the doctrine ofrelease.
Tweng;-eighth Affirmative Defense
(No Violation of Underlying State or Federal Law)

28. Walgreens is not liable f`or unlawful business practices under California Business
and Professions Code Section 17200 et. seq. because it is not liable to Plaintiff or the putative
class for any alleged violation of any underlying state or federal laws.

(No Unfair, Misleading, or Deceptive Business Practices) `

29. Walgreens is not liable for violations of unfair business practices pursuant to
Califomia Business and Professions Code Section 17200 et. seq. because its business practices
were not unfair, not deceptive, and not likely to mislead anyone.

Thirtieth Afiirmative Defense
(Attorneys’ Fees Not Recoverable)

30. Plaintiff is precluded from recovering attorneys’ fees from Walgreens under

applicable provisions of law. '

//
//

12329533.-1 6

 

DEFENDANT WALGREEN CO.’S ANSWER TO PLAlNTlFF’S CLASS ACTlON COMPLAlNT

 

 

 

»-1_1-1 1--d »- »-\
-l> ‘j.»J I\.> »-* 0

lnleE, CA 92612-4414

p_»
Ll\

BR¥AN CAVE LE|GHTCN PA|SNER LLP
3161 M|CHELSON DRIVE. SUlTE 1500

N -K\) N l\) l\) N N N l\) '_‘ '-‘ '-‘ ’_"
00 '\l C\ U\.-h~ L'J !\) »- O \D ® \`| O\

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 54 of 56

Thirtv-first ~Affirmative` Defense
(Provided All Rest Bieaks) '

n 31. ' Any recovery of rest break plemium payments is balred because Plaintiff and the
putative class were authorized and permitted t_o take app10p1iate 1est periods, but freely chose to
forego or waive such rest periods; Walgreens did - not impede, discoulage lor dissuade Plaintiff .
and/or other putative class members from taking appropriate rest periods. l

_ (No Willful, Knowing, or Intentional Conduct) v '

32. Plaintiff and the putative class are n_ot entitled to any penalties under the Labor
.Code because, at all relevant times,' Walgreens did not willfully, intentionally, or knowingly fail to
comply with the compensation provisions of the California Labor Code, but rather acted in good
faith and had reasonable grounds for believing that it did n_ot violate-those provisions '

Thirtv-Third Affirmative Defense n
(No Waiting-Time Penalties)

33. The Complaint fails to state a claim for waiting-time penalties under California
Labor Code Section 203 to the extent that Plaintiff and members of the putative class did not
_ resign or Were not discharged ii'om their employment prior to the filing of this action, l
- RESERVATION `OF RIGHTS -

Walgreens reserves»the right, upon completion of its investigation and discovery, to file
such.additional affirmative defenses as may be appropriate.l ' -

WH_EREFORE,.Walgreens hereby requests judgment as follows:

1`. That Plaintiff takes nothing by the Complaint and that`the same be dismissed with

prejudice; l
2. l That judgment be entered in favor of Wal greens and against Plaintiff;

3. For reasonable attorneys’ fees and costs incurred herein;

12329533. 1 n 7
DEFENDANT WALGREEN CO. ’S ANSWER TO PLAlNTIFF’ S CLASS ACTION COMPLAlNT '

 

 

 

 

\_\

\ooo\lc\u\.t=~'c)r\)

' )-\ )- »_\ »-1 l-
.l>~ lJ~) [\J *-‘ O

lRVlNE, CA 92612-4414

,_`,
Ul

BRYAN CAVE LEIGHTON PAlSNER LLP
3161 MlCHELSON DRIVE, SU|TE 1500

[\.) [\.) l\) N [\J N I\-) N N \-‘ l-° '-* '-‘
00_\! O\ U\ -ld 03 N \-* O \O O_O \l O’\

 

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 55 of 56

4. 15 or such other and further relief as this Court deems just and proper.

Dated: January 4, 2019 l BRYAN CAVE LEIGHTON PAISNER LLP

Allison C'.' Eckstrom
Christopher J. Archibald
Michael E. Olsen

¢¢.».¢~l:¢-M.

 

By: -
Christopher J. Archibald
Attorneys for Defendant Walgreen Co.

12329533.1 . n 8 `
DEFENDANT WALGREEN CO.’S ANSWER TO PLAlNTlFF’S CLASS ACTION COMPLAINT '

 

 

 

\BOO\IO\U’l-l>L)JNF-‘

1->-¢»-¢>->-)--»-¢
O\U\-l>~WNl-*O

lRVlNE, CAL|FORN|A 92612'4414

,._.
\]

BRYAN cAVE LE|GHT°N PAlSNER LLP
3161 MICHELSON DRIVE, SU|TE 1500

NNNNN`N`NNN~»-
oo\lo\m.r>o~>ro-»-‘o.\ooo

Case 4:19-cv-00085-YGR Document 1 Filed 01/07/19 Page 56 of 56

' 'PRooF oF sERVICE
ccP 10133(3)
(Alfred Morales, et al. v. Walgreen Co.)

 

 

STATE OF CALIFORNIA, COUNTY OF~ORANGE
I am employed in the County of Orange, State of California I arn over the age of 18 and
not a party to the within action. My business address is: 3161 Michelson Drive, Suite 1500,
Irvinea CA 92612-4414. '
On January 4, 2019, I caused the following document(s) described as:
DEFENDANT WALGREEN CO.’S ANSWER-TO PLAINTIFF’S CLASS ACTION
_ ` . COMPLAINT
pto be served on all interested parties in this action as follows:
Ray E. Gallo, Esq. _ ~Attorneysfor Plaintiff
Dominic Valerian, Esq. _
Nathaniel Simons, Esq. ` Phone: 415.257.8800
GAL_LO LLP . Fax: 415.257.8844 _
1604 Solano Ave., Suite B E-mail: rgallo@gallo.law _
Berkeley, CA 94707 ' dvalerian@gallo.law
- nsimons@gallo.law
Edward J. Wynne, Esq. l Attorneysfor Plaintiff
George R. Nemi`roff, Esq.
WYNNE LAW FIRM - - Phone: 415.461.6400
80 E. Sir Francis Drake Blvd., Suite 36 Fax: 415.461.3900
Larkspur, CA 94939 Email: ewynne@wynnelawfrrm.com

gnemiroff@wynnelawfirm.com

 

 

 

 

[®] BY NOTICE OF ELECTRONIC SERVICE THROUGH FIRST LEGAL: I caused
said document(s) to be served by means of electronic transmission to the parties and/or counsel
who are registered above and_set forth in'said service list.

_ v [lg] STATE - l declare under penalty of perjury under the laws of the State of California
- that the foregoing is true and correct.

Executed on January 4,` 2019, at Irvine, Californi

/1/1/¢,/ ~
mny Hamei § \ \

 

12334252.1

 

 

 

 

PRooF oF sERvicE

